


EXHIBIT 10.33


This Asset Purchase Agreement has been filed to provide investors with
information regarding its terms. It is not intended to provide any other factual
information about the Tennessee Valley Authority. The representations and
warranties of the parties in this Asset Purchase Agreement were made to, and
solely for the benefit of, the other parties to this Asset Purchase Agreement.
The assertions embodied in the representations and warranties may be qualified
by information included in schedules, exhibits, or other materials exchanged by
the parties that may modify or create exceptions to the representations and
warranties. Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.






EXECUTION VERSION












ASSET PURCHASE AGREEMENT




By and between




TENNESSEE VALLEY AUTHORITY,
as Buyer




and




SEVEN STATES SOUTHAVEN, LLC,
as Seller
August 6, 2013
    






--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered this 6 day
of August, 2013, by and between Seven States Southaven, LLC, a Delaware limited
liability company (“Seller”), and Tennessee Valley Authority, a corporate agency
and instrumentality of the United States Government created and existing under
and by virtue of the Tennessee Valley Authority Act of 1933, as amended
(“Buyer”).
RECITALS
A.    Whereas, Seller is the owner of that certain specified 90% undivided
interest in the Facility and the Facility Site and certain other assets and
properties described herein (collectively, the Facility, the Facility Site and
such other assets and properties, as more fully described herein, are referred
to as the “Acquired Assets,” and Seller’s 90% undivided interest in the
Facility, the Facility Site and the Acquired Assets are referred to herein as
the “Undivided Interest,” the “Ground Interest” and the “Acquired Interest,”
respectively);
B.    Whereas, Buyer owns the remaining 10% undivided interest in the Acquired
Assets;
B.    Whereas, Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, the Acquired Assets in exchange for the payment of the Purchase
Consideration and the assumption of the Assumed Liabilities, all as
consideration for such purchase (the foregoing transactions being referred to
collectively herein as the “Acquisition Transaction”);
C.    Whereas, it is a condition to the execution of this Agreement that Buyer,
simultaneously with the execution and delivery of this Agreement, enters into
the Participation Agreement, dated as of August 6, 2013, among (i) Buyer, (ii)
Owner Lessor, (iii) Wilmington Trust, National Association, (iv) Equity
Investor, and (v) Wilmington Trust Company (the “Participation Agreement”);
D.    Whereas, simultaneously with and as a condition to the Closing, Buyer and
the other transaction parties will consummate the Lease/Leaseback Transaction as
contemplated by the Participation Agreement and the other transaction documents,
including, among other transactions, (i) the lease of the Undivided Interest and
Ground Interest (both of which are being conveyed to Buyer from Seller as part
of the Acquired Interest) by Buyer to Owner Lessor pursuant to and in accordance
with the terms and conditions of (a) the Head Lease Agreement, to be dated as of
the Closing, between Buyer and Owner Lessor (the “Head Lease”), and (b) the
Ground Lease Agreement, to be dated as of the Closing, between Buyer and Owner
Lessor (the “Ground Lease”), and (ii) the formation of the Equity Investor
pursuant to the Equity LLC Agreement whereby Seller will receive the Profits
Interest; and
E.    Whereas, on the Closing Date and subject to the satisfaction of the terms
and conditions set forth in this Agreement and the simultaneous closing of the
Lease/Leaseback Transaction, Buyer will purchase from Seller, and Seller will
sell to Buyer, the Acquired Interest subject to Buyer’s obligations under the
Participation Agreement, Head Lease, and Ground Lease to lease the Undivided
Interest and the Ground




--------------------------------------------------------------------------------






Interest (both of which are being conveyed to Buyer from Seller as part of the
Acquired Interest) to Owner Lessor.
NOW, THEREFORE, in consideration of the covenants, promises, and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I    


DEFINITIONS


1.1    Capitalized Terms. The following capitalized terms shall have the
meanings set forth below:


“Accumulated Amortization Costs” shall have the meaning set forth in
Section 2.1(g).
“Acquired Assets” shall have the meaning set forth in Section 2.1.
“Acquired Interest” shall have the meaning set forth in the recitals to this
Agreement.
“Acquisition Transaction” shall have the meaning set forth in the recitals to
this Agreement.
“Actions” shall mean all actions, suits, proceedings, arbitration, or
governmental or regulatory investigations or audits.
“Affiliate” of any specified Person means any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with such
Person. For purposes of this definition “control” when used with respect to any
particular Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract, or otherwise, and the terms “controlling,”
“controlled,” and “under common control” have meanings correlative to the
foregoing; provided, however, that any Person owning, directly or indirectly,
ten percent (10%) or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a corporation,
or ten percent (10%) or more of the partnership or other ownership interests of
any other Person, is deemed to control such corporation or other Person; and
provided further that any federal Governmental Entity shall not be deemed to be
an Affiliate of the Tennessee Valley Authority.
“Agreement” shall mean this Asset Purchase Agreement between Buyer and Seller
(including all Exhibits and Schedules hereto) and all amendments hereto in
accordance with Section 9.13.
“Ancillary Agreements” shall mean (i) the Bill of Sale, (ii) the Assignment and
Assumption Agreement, (iii) the Termination Agreements, (iv) the Deeds, and (v)
any additional agreements and instruments of sale, transfer, conveyance,
assignment and assumption that may be executed and delivered












--------------------------------------------------------------------------------






by any party or any Affiliate thereof at or in connection with the Closing.
“Assigned Contracts” shall have the meaning set forth in Section 2.1(e).
“Assigned Permits” shall have the meaning set forth in Section 2.1(f).
“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 3.4(c)(ii).
“Assumed Liabilities” shall have the meaning set forth in Section 2.4.
“Bill of Sale” shall have the meaning set forth in Section 3.4(c)(i).
“Business Day” shall mean a day other than a Saturday, Sunday, or other day on
which commercial banks in New York or Tennessee are authorized or required by
law to close.
“Buyer Material Adverse Effect” shall mean an adverse change in, or a material
adverse effect upon, the operations, business, properties, Liabilities (actual
or contingent) or condition (financial or otherwise) of Buyer which would
materially adversely affect the ability of Buyer to comply with its obligations
hereunder.
“Closing” shall have the meaning set forth in Section 3.4.
“Closing Date” shall have the meaning set forth in Section 3.4.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
“Conflict” shall mean any event or circumstance that would constitute a
conflict, breach, violation or default (with or without notice or lapse of time,
or both) or give rise to a right of termination, cancellation, modification or
acceleration of any obligation or loss of any benefit.
“Contract” shall mean any written or oral contract, agreement, plan,
arrangement, undertaking, commitment, warranty, representation, or understanding
of any nature, including any license, sublicense, lease, sublease, commitment,
sale and purchase order, invoice, franchise, note, bond, mortgage, indenture, or
covenant.
“Contract Consents and Assignments” shall refer, with respect to any required
consent, waiver, assignment, or approval set forth in Schedule 4.3 of the Seller
Disclosure Schedule, to the written form thereto necessary to vest in Buyer all
rights of Seller under any Assigned Contract.
“Deed” means one or more special warranty deeds, substantially in the form of
Exhibit H, conveying Seller’s 90% undivided interest in the Real Property
included in the Acquired Assets, free and clear of all Liens other than
Permitted Encumbrances, with legal descriptions sufficient for conveyance of
such undivided interest in the Real Property of record, to be executed and
delivered by Seller at the Closing.




--------------------------------------------------------------------------------






“Easements” shall have the meaning set forth in Section 2.1(c).
“Escrow Account” shall have the meaning set forth in Section 2.1(g).
“Emission Allowances” shall mean all environmental credits, offsets and
allowances issued under the federal Clean Air Act (42 U.S.C. § 7401 et seq.),
any applicable emission budget programs, or any other state, regional or federal
emission trading program, to specifically include the definition of NOx and SO2
allowances under the federal Acid Rain Program (40 C.F.R. 72); the NOx Budget
Trading Program (40 C.F.R. 96); the CAIR NOx Trading Program (40 C.F.R. 96
Subpart AA); the CAIR SO2 Trading Program (40 C.F.R. Subpart AAA); and any
approved rules or regulations implementing these provisions adopted by the State
of Mississippi or any of its Governmental Entities pursuant to any applicable
Law.
“Equity Investor” shall mean Southaven Holdco LLC, a Delaware limited liability
company.
“Equity LLC Agreement” shall mean the limited liability company agreement of the
Equity Investor, dated as of the Closing, between GSS Holdings (Southaven),
Inc., a Delaware corporation, Seller, and Wilmington Trust, National
Association, a national banking association, in its capacity as the “Equity
Investor”, and attached hereto as Exhibit C.
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.
“Excluded Assets” shall have the meaning set forth in Section 2.2.
“Excluded Liabilities” shall have the meaning set forth in Section 2.3.
“Facility” shall mean the Southaven Combined Cycle Facility, a combined cycle
generating facility with a summer net generation capacity of approximately 774
megawatts, located in the City of Southaven, DeSoto County, Mississippi, as more
particularly described in Exhibit A hereto.
“Facility Books and Records” shall mean all books, records, papers, files,
documents, or correspondence of any kind, whether in printed or electronic
format, in the care, custody, or control of Seller that relate to the Facility,
the Acquired Assets or the Assumed Liabilities, including copies of all
Contracts, purchasing and sales records, customer and vendor lists, accounting
and financial records (including records of development expenses), site control
agreements, environmental reports, soils studies, engineering studies,
feasibility studies, surveys, easement documents, title insurance policies,
permitting documents, zoning information, invention disclosures, applications,
registrations, certificates, grants, and all files and records relating to
Facility Intellectual Property, and with respect to any of the foregoing, any
related documentation and/or specifications.
“Facility Intellectual Property” shall mean any and all intellectual property
that is owned by Seller, or that otherwise is, or at any prior time was,
necessary for the development and exploitation of the Facility.




--------------------------------------------------------------------------------






“Facility Site” shall mean all those parcels of land upon which the Facility is
located, as more particularly described in Exhibit B hereto.
“Facility Tangible Property” shall have the meaning set forth in Section 2.1(a).
“Governmental Entity” shall mean any court, tribunal, judicial or arbitral body,
administrative agency or commission or any similar federal, state, county,
local, municipal, or foreign or supranational governmental authority,
instrumentality, agency or commission.
“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination, ruling or award entered by or with any Governmental
Entity.
“Governmental Permit” shall mean any franchise, permit, license, agreement,
waiver, or authorization held or used in the conduct of a Person’s business and
obtained from a Governmental Entity.
“Ground Interest” shall have the meaning set forth in the recitals to this
Agreement.
“Ground Lease” shall have the meaning set forth in the recitals to this
Agreement.
“Head Lease” shall have the meaning set forth in the recitals to this Agreement.
“Income Tax” shall mean any Tax imposed on or measured by net income or net
profits (however denominated).
“Indebtedness” shall mean, with respect to any Person, all Liabilities,
indebtedness, or obligations of any kind or nature, contingent or otherwise,
including (i) all indebtedness for borrowed money or for the deferred purchase
price of property or services; (ii) any other indebtedness that is evidenced by
a note, bond, debenture, letter of credit or similar instrument or facility;
(iii) all obligations under financing and operating leases; and (iv) all
Indebtedness referred to in clauses (i) through (iii) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
Contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness.
“IRS” shall mean the United States Internal Revenue Service.
“Joint Ownership Agreement” shall mean the Joint Ownership Agreement, dated as
of April 30, 2008, as amended, between Seven States Power Corporation and
Tennessee Valley Authority, pursuant to which Tennessee Valley Authority,
through two separate transactions, conveyed a ninety percent (90%) undivided
interest in all rights, title and interests in the Acquired Assets to Seller, as
the “Designated Entity” (as defined in the Joint Ownership Agreement) of Seven
States Power Corporation.
“Law” shall mean any national, federal, state, municipal, local, foreign,
supranational, or other statute, law, ordinance, rule, code, Governmental Order,
or other requirement or rule of law.




--------------------------------------------------------------------------------






“Lease” shall mean the Lease Agreement, dated September 30, 2008, as amended,
between Seller and Buyer.
“Lease/Leaseback Transaction” shall mean the transactions contemplated by the
Participation Agreement, the Head Lease, the Ground Lease, and such other
transaction documents, whereby, among other things, (i) Buyer will lease the
Undivided Interest and the Ground Interest (both of which are being conveyed to
Buyer from Seller as part of the Acquired Interest) to Owner Lessor under the
terms and conditions of the Head Lease and the Ground Lease, and (ii) Owner
Lessor, among other things, will issue bonds and use the proceeds from such bond
issuance (together with other sources of funding) to pay a portion of the rent
owed to Buyer under the Head Lease.
“Liability” shall mean any and all debts, liabilities, obligations, and
Indebtedness (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, whether incurred or consequential and whether due or to become due
and whether or not required to be presented on a balance sheet prepared in
accordance with generally accepted accounting principles in the United States),
including those arising under any Law, Actions, or Governmental Order, those
arising under any Contract, and any off-balance sheet liabilities.
“Lien” shall mean any mortgage, pledge, lien, security interest, charge, claim,
equity, encumbrance, restriction on transfer, conditional sale or other title
retention device or arrangement (including a capital lease), transfer for the
purpose of subjection to the payment of any Indebtedness, preferential
arrangement, or restriction on the creation of any of the foregoing, whether
relating to any property or right or the income or profits therefrom, including
any restriction on the use, voting, transfer, receipt of income, or other
exercise of any attributes of ownership.
“Loss” and “Losses” shall have the meanings set forth in Section 7.3(a).
“Ordinary Course of Business” shall mean the usual, regular and ordinary course
of business, as presently conducted consistent with past practice (including
with respect to quantity and frequency).
“Owner Lessor” shall mean Southaven Combined Cycle Generation LLC, a Delaware
limited liability company.
“Participation Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“Payoff Letter” shall have the meaning set forth in Section 3.4(c)(iv).
“Permitted Encumbrances” shall mean (i) mechanics, materialmens’ and similar
Liens and Liens for Taxes, in each case arising in the Ordinary Course of
Business and securing amounts not yet due and payable, (ii) zoning, Governmental
Permit and other land use Laws regulating the use or occupancy of real property
or activities conducted thereon that are imposed by any Governmental Entity,
(iii) easements,




--------------------------------------------------------------------------------






covenants, conditions, restrictions, and other similar matters of record
affecting title to real property, and (iv) any Liens identified in the title
commitment(s) and UCC searches being obtained by Buyer that are not objected to
by Buyer at least five (5) days prior to Closing. In the event Seller is unable
to clear any Liens identified in such title commitment or UCC searches to which
Buyer timely objects, Buyer shall have the option to terminate this Agreement or
to proceed to Closing and accept such additional Liens as Permitted
Encumbrances.
“Person” shall mean any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group of any of the foregoing that would be
deemed to be a “person” under Section 13(d)(3) of the Exchange Act.
“Post-Closing Expenses” has the meaning set forth in Section 2.5(b).
“Profits Interest” shall mean the membership interests in the Equity Investor in
the form of a “profits interest”, as more fully described in Section 7(c) of the
Equity LLC Agreement.
“Purchase Consideration” has the meaning set forth in Section 2.5(a).
“Real Property” shall have the meaning set forth in Section 2.1(b).
“Seller Disclosure Schedule” shall have the meaning set forth in the preamble to
Article IV.
“Seller Material Adverse Effect” shall mean an adverse change in, or a material
adverse effect upon, the operations, business, properties, Liabilities (actual
or contingent) or condition (financial or otherwise) of Seller which would
materially adversely affect the ability of Seller to comply with its obligations
hereunder.
“Southaven Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of April 22, 2010, as amended, by and among Seller, as
borrower, Seven States Power Corporation, as guarantor, JPMorgan Chase Bank,
National Association, as administrative agent and a lender, CoBank, ACB, as a
lender, Wells Fargo Bank, National Association, as a lender, and the other
lenders referred to therein.
“Tangible Intellectual Property” shall have the meaning set forth in
Section 2.1(d).
“Tax” shall mean any and all federal, state, local or foreign taxes (including
estimated taxes), assessments, and other governmental charges, duties,
impositions and Liabilities, including taxes based upon or measured by gross
receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other Person with respect to such amounts and including
any Liability for taxes of a predecessor entity.




--------------------------------------------------------------------------------






“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Termination Agreements” shall have the meaning set forth in
Section 3.4(c)(iii).
“Termination Date” shall have the meaning set forth in Section 7.1.
“Undivided Interest” shall have the meaning set forth in the recitals to this
Agreement.
1.2    Construction.


(a)For purposes of this Agreement, whenever the context requires, the singular
number will include the plural, and vice versa; the masculine gender will
include the feminine and neuter genders; the feminine gender will include the
masculine and neuter genders; and the neuter gender will include the masculine
and feminine genders. Where a word or phrase is defined herein, each of its
other grammatical forms shall have a corresponding meaning.


(b)Each of the parties hereto has participated actively in the negotiation and
drafting of this Agreement, and each party has been at all times during such
negotiation represented by counsel. Each party therefore waives the application
of any law, regulation, holding, or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


(c)As used in this Agreement, the words “include” and “including” and variations
thereof will not be deemed to be terms of limitation, but rather will be deemed
to be followed by the words “without limitation.”


(d)The words “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.


(e)Except as otherwise indicated, all references in this Agreement to
“Articles,” “Schedules,” “Sections” and “Exhibits” are intended to refer to
Articles, Schedules, Sections and Exhibits to this Agreement.


(f)References in this Agreement to the “knowledge” of Seller or Buyer, will be
deemed to refer to the actual and/or constructive knowledge of the officers of
Seller or Buyer (as applicable), as they would reasonably be expected to have
with respect to any matter if they conducted a reasonable inquiry of the
employees charged with administrative or operational responsibility for such
matter.


(g)All references in this Agreement to “dollars” or “$” shall refer to the
lawful currency of the United States.


(h)References in this Agreement to any document, instrument or agreement (i)
shall include all exhibits, schedules and other attachments thereto, and (ii)
shall mean such document, instrument or agreement as amended, modified or
supplemented from time to time.




--------------------------------------------------------------------------------






(i)The headings in this Agreement are for convenience of reference only, will
not be deemed to be a part of this Agreement, and will not be referred to in
connection with the construction or interpretation of this Agreement.


ARTICLE II


SALE AND PURCHASE OF ASSETS


2.1    Purchase and Sale of Assets. On the Closing Date and subject to the terms
and conditions set forth in this Agreement (including Section 2.6) and, for the
avoidance of doubt, subject to Buyer's obligations under the Participation
Agreement, Head Lease, and Ground Lease to lease the Undivided Interest and the
Ground Interest (both of which are being conveyed to Buyer from Seller as part
of the Acquired Interest) to Owner Lessor, Seller shall sell, convey, grant,
assign, transfer and deliver to Buyer, and Buyer shall purchase, acquire and
accept title to and ownership from Seller, all of Seller’s right, title and
interest (including any undivided interests held by Seller as a tenant-in-common
with any other Person) in and to the following assets, rights and properties, of
every kind, nature, character and description, whether real, personal, or mixed,
and whether owned (including any joint ownership interests), leased, licensed or
contracted for, and wherever located, but in each case excluding all Excluded
Assets, with good title, free and clear of any Liens except for Permitted
Encumbrances (collectively, the “Acquired Assets”):


(a)    The Facility, and all machinery, mobile or otherwise, equipment,
vehicles, pumps, fittings, tools, parts, apparatus, consumables, furniture and
furnishings, meter equipment, leased personal property and other tangible
movable property located at the Facility Site or purchased by Seller exclusively
or principally for use or consumption at the Facility that are not tangible
embodiments of Facility Intellectual Property, including the property listed or
described in Schedule 2.1(a) (collectively, the “Facility Tangible Property”);
    
(b)     the parcels of real or immovable property (including the Facility Site),
water rights and other real or immovable property rights described in Schedule
2.1(b), together with all buildings, fixtures, component parts, other
constructions and other improvements thereon and thereto (collectively, the
“Real Property”);


(c)    all privileges, licenses, rights-of-way, servitudes, and easements in
gross, related to the Real Property held by Seller as well as the right, by way
of license, right-of-way, servitude, easement or the like, to permit access to
the Facility, including those described in Schedule 2.1(c) (the “Easements”);


(d)    the Facility Intellectual Property, including the Facility Intellectual
Property identified on Schedule 2.1(d), and all tangible embodiments thereof
(such tangible embodiments, the “Tangible Intellectual Property”);


(e)    all rights of Seller under the Contracts set forth on Schedule 2.1(e)
(the “Assigned Contracts”);




--------------------------------------------------------------------------------






(f)    all Governmental Permits held or used by Seller in connection with the
use or operation of the Acquired Assets and the Facility, and all pending
applications therefor or renewals thereof, including those listed on
Schedule 2.1(f) (the “Assigned Permits”);


(g)    all funds, except the Excluded Assets, held in Seller’s deposit account
#2000028949756 at Wells Fargo Bank (the “Escrow Account”), which funds are
referred to as the “Accumulated Amortization Costs”;


(h)    all accounts, rights, or allowances involving Emissions Allowances, as
listed or described on Schedule 2.1(h), and all rights to any future Emissions
Allowances, if any, that will be granted or allocated to be held in accounts
maintained in the name of Seller at any time after the date of this Agreement
(other than those Emissions Allowances used in the ordinary course of operation
of the Facility prior to the Closing);


(i)    all prepaid assets and expenses related to the Facility, including the
prepaid assets and expenses identified on Schedule 2.1(i) hereto, and all rights
of Seller in respect of payments made under the Assigned Contracts on or prior
to the Closing Date;


(j)    all Facility Books and Records; all information and documentation related
to the Facility, including vendor, supplier, advertiser, or other lists; all
sales data; all advertising or other promotional materials, sales literature,
graphics and artwork; all user manuals and similar documentation; all studies
and reports, including all environmental studies and impact reports,
meteorological reports, surveys, title reports and engineering studies; and all
other printed, electronic, or written materials or data (including any and all
documentation relating to Facility Intellectual Property, whether for use
internally or externally); in the case of any of the foregoing, whether in
printed or electronic format, related to the Facility; and to the extent not
listed above, the items listed or described in Schedule 2.1(j);


(k)    all claims, causes of action, deposits, prepayments, refunds, rights of
recovery, rights of set-off, and rights of recoupment, of any kind or character,
including all causes of action, past or present, and rights to damages and other
remedies in connection with the Acquired Assets, but other than any Excluded
Assets;


(l)    all other assets held by Seller necessary or convenient for the ownership
or operation of the Facility (other than any Excluded Assets);


(m)    all goodwill associated with any of the foregoing and the Facility; and


(n)    to the extent not described above, all assets acquired by Seller under
the Joint Ownership Agreement.


2.2    Excluded Assets. Seller is reserving, and is not selling to Buyer, the
following assets (all such excluded assets, the “Excluded Assets”) specified in
Schedule 2.2.


2.3    Liabilities Not Assumed. Buyer shall not assume any Liability for payment
of Income Taxes of Seller, including on the Excluded Assets and on Seller’s net
income from the portion of rent received under the Lease for reimbursement of
Administrative and General Expenses (as defined in the Lease) (the “Excluded




--------------------------------------------------------------------------------






Liabilities”), which Seller shall retain and pay, satisfy, discharge, and
perform all such Excluded Liabilities. Without limiting the generality of the
foregoing, Buyer shall not assume and shall not be liable for any of the
following Liabilities or obligations of Seller: (a) any Liabilities related to
the Excluded Assets; (b) any Indebtedness for borrowed money or otherwise of
Seller, including any Indebtedness under the Southaven Credit Agreement; and
(c) all lawsuits, claims and other Liabilities of Seller arising in connection
with any Actions unrelated to the Acquired Assets.


2.4    Assumed Liabilities. As of the Closing, Buyer hereby agrees to assume and
be responsible for all Liabilities of Seller relating to Seller’s ownership of
the Acquired Assets (collectively, the “Assumed Liabilities”), except for the
Excluded Liabilities.


2.5    Purchase Price; Profits Interest; Post Closing Expenses.


(a)    The consideration for the Acquired Interest (the “Purchase
Consideration”) will be (a) the payment, in full and in immediately available
funds, in an amount equal to all outstanding Indebtedness, as of the Closing, of
Seller under the Southaven Credit Agreement; (b) the assumption of the
obligations under the Assigned Contracts; and (c) the assumption of the Assumed
Liabilities. In addition, simultaneously with the Closing, Buyer will enter into
the Lease/Leaseback Transaction, pursuant to which Seller will receive the
Profits Interest.


(b)    Buyer will reimburse Seller for its reasonable, out-of-pocket expenses
relating to the Acquisition Transaction and actually incurred by Seller after
the Closing (the “Post-Closing Expenses”). Within forty-five (45) days after the
Closing, Seller shall submit to Buyer an invoice documenting Seller’s
Post-Closing Expenses, and Buyer shall pay all undisputed amounts of
Post-Closing Expenses within thirty (30) Business Days of its receipt of
Seller’s invoice. Following the resolution of any dispute relating to the
withholding of any payment of Post-Closing Expenses and a determination that
Buyer is obligated to pay for such disputed amounts, Buyer will make payment for
such withheld Post-Closing Expenses, plus any interest accrued at the Overdue
Rate (as defined in the Participation Agreement) on such withheld Post-Closing
Expenses.


2.6    Subsequent Requirements. Buyer agrees that simultaneous with the Closing,
Buyer shall consummate the Lease/Leaseback Transaction, including (a) the lease
of the Undivided Interest and the Ground Interest (both of which are being
conveyed to Buyer from Seller as part of the Acquired Interest) to Owner Lessor
pursuant to the Head Lease and the Ground Lease; and (b) the receipt by Seller
of the Profits Interest.


ARTICLE III


EFFECTIVENESS, CLOSING AND CLOSING DELIVERIES


3.1    Effectiveness. The effectiveness of this Agreement shall be subject to
the satisfaction of each of the following conditions precedent:




--------------------------------------------------------------------------------






(a)    Each of Buyer and Seller shall have delivered an executed counterpart of
this Agreement.


(b)    The Participation Agreement shall have been executed and delivered by the
parties thereto, and Buyer shall deliver to Seller a copy of the fully executed
Participation Agreement.


(c)    Seller shall have delivered to Buyer the following: (i) a certificate of
a duly authorized officer of Seller, dated the date of this Agreement,
certifying the incumbency and specimen signatures of the officers of Seller
executing this Agreement and any Ancillary Agreement to which Seller is a party
and that (A) attached thereto is a true and correct copy of the resolutions duly
adopted by the board of directors or other governing body of Seller authorizing
the execution and delivery of this Agreement and the Ancillary Agreements to
which Seller is a party and the consummation of the transactions contemplated
hereby, and (B) attached thereto is a true and correct copy of the operating
agreement of Seller as in effect on the date of this Agreement; (ii) a
certificate of formation for Seller issued by the Secretary of State of
Delaware; and (iii) a good standing certificate for Seller issued by the
Secretary of State of Delaware.


(d)    Buyer shall have delivered to Seller the following: a certificate of a
duly authorized officer of Buyer, dated the date of this Agreement, certifying
the incumbency and specimen signatures of the officers of Buyer executing this
Agreement and any Ancillary Agreement to which Buyer is a party and that
attached thereto is a true and correct copy of the resolutions duly adopted by
the board of directors or other governing body of Buyer authorizing the
execution and delivery of this Agreement and the Ancillary Agreements to which
Buyer is a party and the consummation of the Acquisition Transaction.


3.2    Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation
to purchase the Acquired Assets and to take the other actions required to be
taken by Buyer at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Buyer in whole or in part):


(a)    All conditions precedent to the obligations of the other parties to the
Participation Agreement shall have been satisfied or waived other than
conditions precedent which are not in the control of Buyer or cannot be
satisfied prior to the consummation of the Acquisition Transaction contemplated
hereby.


(b)    Each of the representations and warranties of Seller contained in Article
IV hereof that are qualified as to materiality shall be true and correct in all
respects on and as of the Closing Date with the same force and effect as though
the same had been made on and as of the Closing Date (except that any such
representations and warranties that are made as of a specific date need to be
true and correct in all respects only as of such date), and each of the
representations and warranties of Seller contained in Article IV hereof that are
not qualified as to materiality shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
the same had been made on and as of the Closing Date (except that any such
representations and warranties that are made as of a specific date need to be
true and correct in all material respects only as of such date).




--------------------------------------------------------------------------------






(c)        All of the covenants and obligations that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
shall have been duly performed and complied with.


(d)    All authorizations, consents, orders or approvals of, or declarations or
filings with, or expiration of waiting periods imposed by, any Governmental
Entity necessary for the consummation of the transactions contemplated by this
Agreement shall have been filed, occurred or been obtained, and Seller shall
have obtained, in form and substance reasonably satisfactory to Buyer, all other
required consents to the transactions contemplated hereby and shall have
arranged for the release on or prior to the Closing Date of all Liens (other
than Permitted Encumbrances) which encumber any of the Acquired Assets.


(e)    All limited liability company actions and proceedings to be taken and all
documents to be executed and delivered by Seller in connection with the
consummation of the transactions contemplated hereby, shall be reasonably
satisfactory in form and substance to Buyer and its counsel.


(f)    No order of any court or other Governmental Entity restraining,
prohibiting or enjoining the consummation of the transactions contemplated
hereby shall be in effect or be threatened or sought by any Governmental Entity.


(g)    Buyer shall have received each of the certificates, documents, agreements
and other instruments set forth in Section 3.4(c) hereof.


(h)    The Closing Date shall have occurred on or prior to August 15, 2013.


3.3    Conditions Precedent to Seller’s Obligations to Close. The obligation of
Seller to consummate the Acquisition Transaction on the Closing Date is, at the
option of Seller, subject to the satisfaction of the following conditions:


(a)    Each of the representations and warranties of Buyer contained in Article
V hereof shall be true and correct in all material respects as of the Closing
Date with the same force and effect as though the same had been made on and as
of the Closing Date.


(b)    All authorizations, consents, orders or approvals of, or declarations or
filings with, or expiration of waiting periods imposed by, any Governmental
Entity necessary for the consummation of the transactions contemplated by this
Agreement shall have been filed, occurred or been obtained.


(c)    All corporate actions and proceedings to be taken and all documents to be
executed and delivered by Buyer in connection with the consummation of the
transactions contemplated hereby shall be reasonably satisfactory in form and
substance to Seller and its counsel.


(d)    No order of any court or other Governmental Entity restraining,
prohibiting or enjoining the consummation of the transactions contemplated
hereby shall be in effect or be threatened or sought by any Governmental Entity.




--------------------------------------------------------------------------------






(e)    Seller shall have received the executed counterparts of the Equity LLC
Agreement from the parties thereto.


(f)    Seller shall have received each of the certificates, documents,
agreements and other instruments set forth in Section 3.4(d) hereof.


(g)    All conditions precedent to the obligations of the other parties to the
Participation Agreement shall have been satisfied or waived other than
conditions precedent which are not in the control of Seller or cannot be
satisfied prior to the consummation of the Acquisition Transaction contemplated
hereby.


3.4    The Closing.


(a)    The closing of the Acquisition Transaction (the “Closing”) will take
place at the offices of Orrick, Herrington & Sutcliffe LLP in New York City, New
York, or at such other location as shall be mutually agreeable to Buyer and
Seller. As used herein, the term “Closing Date” shall mean the date on which
each of the conditions precedent to Buyer’s and Seller’s obligations hereunder
set forth in Sections 3.2 and 3.3 are satisfied (or are waived by (i) in the
case of any conditions precedent to Buyer’s obligations hereunder, Buyer and
(ii) in the case of any conditions precedent to Seller’s obligations hereunder,
Seller).


(b)    All corporate actions and proceedings taken and all documents to be
executed and delivered by the parties at the Closing shall be deemed to have
been taken and executed simultaneously and no proceedings shall be deemed taken
nor any documents executed or delivered until all have been taken, executed and
delivered.


(c)    At the Closing, Seller shall deliver to Buyer the following:


(i)    Such bills of sale, endorsements, assignments, and other good and
sufficient instruments of transfer and conveyance to vest in Buyer good, valid
and marketable title to the Acquired Interest, free and clear of all Liens
(except Permitted Encumbrances), in accordance herewith, including a bill of
sale in the form of Exhibit D (the “Bill of Sale”);


(ii)    An executed counterpart of the assignment and assumption agreement in
the form of Exhibit E (the “Assignment and Assumption Agreement”);


(iii)    An executed counterpart of the termination agreements, each in the form
of Exhibit F (the “Termination Agreements”);


(iv)    A payoff letter executed by the Administrative Agent with respect to the
Southaven Credit Agreement in the form of Exhibit G (the “Payoff Letter”);


(v)    The Deeds;


(vi)    A certificate of Seller, dated the Closing Date, signed by a duly
authorized officer of Seller, certifying as to the matters set forth in Section
3.2(b) and (c) hereof;




--------------------------------------------------------------------------------






(vii)    To the extent not already in Buyer’s possession and in Seller’s
possession or control, all of the Acquired Assets existing in tangible form,
including the Assigned Contracts, the Assigned Permits, the Tangible
Intellectual Property and the Facility Books and Records;


(viii)    A legal opinion of counsel to Seller addressed to Buyer, dated the
Closing, with respect to the valid existence of Seller and Seller's authority to
enter into this Agreement and in form and substance reasonably satisfactory to
Buyer;


(ix)    Seller shall have transferred the Accumulated Amortization Costs in the
Escrow Account, except for the Excluded Assets, to Buyer into such account
designated by Buyer; and


(x)    Such other documents and instruments as may be reasonably requested by
Buyer or its counsel to effectuate the terms of this Agreement.


(d)    At the Closing, Buyer shall deliver to or on behalf of Seller the
following:


(i)    Cash consideration in the amount of $445,934,894.80 payable to the
Administrative Agent for the benefit of the lenders under the Southaven Credit
Agreement, which amount shall be equal to the amount set forth in the Payoff
Letter to pay in full all outstanding Indebtedness, as of the Closing, of Seller
under the Southaven Credit Agreement;


(ii)    A legal opinion of counsel to Buyer addressed to Seller, dated the
Closing, with respect to the valid existence of Buyer and Buyer’s authority to
enter into this Agreement and in form and substance reasonably satisfactory to
Seller;


(iii)    an executed counterpart of the Termination Agreements; and


(iv)    an executed counterpart of the Assignment and Assumption Agreement.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer as follows, as of the date of
this Agreement and as of the Closing Date, subject to the exceptions
specifically disclosed in the disclosure schedules prepared by Seller and
attached to this Agreement (the “Seller Disclosure Schedule”).




--------------------------------------------------------------------------------




 
4.1    Organization. Seller is a limited liability company duly organized,
validly existing, and in good standing under the Laws of the State of Delaware.
Seller has the power and authority to own, lease, and operate its respective
assets and properties and to carry on its respective businesses as now being
conducted. Seller is qualified to do business in the States of Mississippi and
Tennessee.
4.2    Authority.


(a)    Seller has all requisite limited liability company power and authority to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
signatory, to perform its respective obligations under this Agreement and such
Ancillary Agreements, and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Ancillary
Agreements to which Seller is a signatory by Seller, and the performance by
Seller of its obligations under this Agreement and the Ancillary Agreements to
which Seller is a signatory, and consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary limited liability
company action on the part of Seller, and no further limited liability company
action is required on the part of Seller to approve this Agreement, such
Ancillary Agreements and the transactions contemplated hereby and thereby.


(b)    This Agreement has been, and each of the Ancillary Agreements to which
Seller is a signatory will be, duly executed and validly delivered by Seller.
This Agreement and each of such Ancillary Agreements constitute a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.


4.3    Conflicts. The execution and delivery of this Agreement and the Ancillary
Agreements to which Seller is a signatory by Seller do not, and the performance
of this Agreement and such Ancillary Agreements does not and shall not, (a)
Conflict with or violate any (i) provisions of the certificate of formation,
limited liability company agreement, or other organizational documents of
Seller, or (ii) to Seller’s knowledge, any Law applicable to Seller or by which
its assets (including the Acquired Assets) are bound or affected, or (b) to
Seller’s knowledge, except for the Southaven Credit Agreement which must be paid
in full at Closing, result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or
impair the rights of, or alter the rights or obligations of any third party
under, or give to others any rights of termination, amendment, acceleration, or
cancellation of any of the Acquired Assets pursuant to any Contract to which
Seller is a party or by which any Acquired Asset is bound or affected (other
than any Contract relating to the Facility to which Buyer is a party as to which
no representation or warranty is made). Without limiting the foregoing, there
are no existing Contracts, options, or commitments, whether written or oral,
granting to any Person the right to acquire any of Seller’s right, title, or
interest in or to any of the Acquired Assets or any interest therein, except
this Agreement (other than any Contract relating to the Facility to which Buyer
is a party as to which no representation or warranty is made). To Seller’s
knowledge, Schedule 4.3 of the Seller Disclosure Schedule lists all consents,
assignments, waivers, and approvals under any Assigned Contracts to which Seller
is a party that are required to be obtained in




--------------------------------------------------------------------------------






connection with the direct or indirect assignment of such Assigned Contracts to
Buyer and consummation of the transactions contemplated hereby.


4.4    Title to Properties, Absence of Liens.


(a)    To the extent Seller acquired good, valid and marketable title to the
Acquired Interest from Buyer pursuant to the transactions consummated under the
Joint Ownership Agreement, (i) Seller has good, valid, and marketable title to
the Acquired Interest, free and clear of all Liens (excluding Permitted
Encumbrances and those Liens described on Schedule 4.4 of the Seller Disclosure
Schedule), and (ii) as of the Closing, Buyer will have good, valid, and
marketable title in the Acquired Interest, free and clear of all Liens
(excluding Permitted Encumbrances). Except as set forth in Schedule 4.3 of the
Seller Disclosure Schedule, Seller has the right to sell, assign, transfer,
convey, and deliver the Acquired Interest to Buyer without penalty or
restriction. No Lien attributable to Seller or anyone acting by or through
Seller (other than Buyer as to which no representation or warranty is made) on
any Acquired Interest shall exist, be created or result from the consummation of
the transactions contemplated by this Agreement or the Ancillary Agreements
other than as contemplated in the Participation Agreement.


(b)    The Acquired Interest constitutes all of the properties, assets, and
rights that are used or held by Seller for use in connection with the Facility
or the Facility Site.


4.5    Compliance with Laws. To Seller’s actual knowledge, Seller is not (by
virtue of any past or present action, any omission to act or any occurrence or
state of facts whatsoever) in violation or in breach of any provision or term of
any Law applicable to Seller or the conduct of its business, except where such
violation would not reasonably be expected to have a Seller Material Adverse
Effect; provided that no representation or warranty is made as to any Law
applicable to the Facility or the construction, operation or maintenance
thereof.


4.6    Tax Matters.


(a)    Seller and its Affiliates have prepared and timely filed all Income Tax
Returns required to be filed by Seller or any of its Affiliates with any
Governmental Entity, and have paid in full all Income Taxes due and payable by
Seller and Seven States Power Corporation.


(b)    Neither Seller nor Seven States Power Corporation has been delinquent in
the payment of any Income Tax of Seller or Seven States Power Corporation, nor
is there any Income Tax deficiency outstanding, proposed, or assessed against
Seller or Seven States Power Corporation. Seller has not executed any waiver of
any statute of limitations on or extended the period for the assessment or
collection of any Tax, except as disclosed in Schedule 4.6 of the Seller
Disclosure Schedule.


(c)    No audit or other examination of any Income Tax Return of Seller or Seven
States Power Corporation currently is in process, and neither Seller nor Seven
States Power Corporation has been notified of any request for any such audit or
other examination, except as disclosed in Schedule 4.6 of the Seller Disclosure
Schedule.




--------------------------------------------------------------------------------






(d)    Neither Seller nor Seven States Power Corporation has any Liability for
unpaid Income Taxes, whether asserted or unasserted, contingent or otherwise,
which has not been properly accrued or reserved against.


(e)    Seller has no actual knowledge of any claim for any Liabilities for
overdue Taxes for which Buyer would become liable as a result of the
transactions contemplated by this Agreement or the Ancillary Agreements.


(f)    Other than as combined entity with Seven States Power Corporation, Seller
(i) is not and has never been a part of a consolidated, combined, or affiliated
group of corporations for Tax purposes and (ii) it not a party to a Tax sharing
or allocation Contract, and has no Liability under any such Contract, except in
each case of clause (ii), the Lease and the Joint Ownership Agreement, both of
which will be terminated as of the Closing in accordance with the Termination
Agreements. Seller is disregarded as an entity separate from Seven States Power
Corporation for federal Income Tax purposes.


(g)    To Seller’s actual knowledge, all Taxes which Seller is (or was) required
by Law to withhold or collect in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party
have been duly withheld or collected, and have been timely paid over to the
proper authorities to the extent due and payable.


4.7    Litigation. To Seller’s actual knowledge, there is no Action of any
nature pending, or to the knowledge of Seller, threatened, against Seller
relating to the Acquired Assets or the Facility or which seeks to restrain or
prohibit or otherwise challenges the execution, delivery and performance of this
Agreement or the consummation, legality or validity of the transactions
contemplated hereby; provided that no representation or warranty is made with
regard to any Action against or involving Buyer.


4.8    Brokers’ and Finders’ Fees. Seller has not incurred, nor will it incur,
directly or indirectly, any Liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby, other than financial advisory fees, investment
banker fees and underwriter fees incurred by Seller but subject to reimbursement
by Buyer pursuant to the terms of the Lease.


4.9    No Subsidiaries. Seller does not hold any stock or membership interests
in any other entity. Seven States Power Corporation does not hold any stock or
membership interests in any other entity, other than Seller.




--------------------------------------------------------------------------------








ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as of the date of this Agreement
and the Closing Date as follows.
5.1    Organization and Standing. Buyer is a corporate agency and
instrumentality of the United States Government created and existing under and
by virtue of the Tennessee Valley Authority Act of 1933, as amended.


5.2    Authority.


(a)    Buyer has full power and authority to execute and deliver this Agreement
and the Ancillary Agreements, to perform its obligations under this Agreement
and the Ancillary Agreements, and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the
Ancillary Agreements by Buyer and the performance by Buyer of its obligations
under this Agreement and the Ancillary Agreements and consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary official action of Buyer.


(b)    This Agreement has been, and each of the Ancillary Agreements will be,
duly executed and validly delivered by Buyer. This Agreement constitutes a valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability. The Ancillary
Agreements to which Buyer is a signatory will, upon execution and delivery in
accordance with the terms of this Agreement, constitute valid and binding
agreements of Buyer, enforceable against Buyer in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.


5.3    No Conflict. The execution and delivery of this Agreement by Buyer does
not, and the execution and delivery of the Ancillary Agreements, and the
performance of this Agreement and the Ancillary Agreements by Buyer will not (i)
Conflict with or violate any Law applicable to Buyer or by which its properties
are bound or affected, where such violation would reasonably be expected to have
a Buyer Material Adverse Effect; or (ii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or impair the rights of Buyer under, or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration, or cancellation under, or result in the
creation of a Lien on any of the assets or properties of Buyer, pursuant to any
Contract to which Buyer is a party, in any case where such breach, default,
impairment, alteration, right of termination, or similar event described herein
would reasonably be expected to have a Buyer Material Adverse Effect.


5.4    Compliance with Laws. To Buyer’s actual knowledge, Buyer is not (by
virtue of any past or present action, any omission to act or any occurrence or
state of facts whatsoever) in violation or in breach




--------------------------------------------------------------------------------








of any provision or term of any Law applicable to Buyer’s operation of the
Facility that will have any adverse effect on Seller that is not fully
indemnified by Buyer.


5.5    Litigation. To Buyer’s actual knowledge, there is no Action of any nature
pending, or to the knowledge of Buyer, threatened, against Buyer relating to the
Acquired Assets or the Facility or which seeks to restrain or prohibit or
otherwise challenges the execution, delivery and performance of this Agreement
or the consummation, legality or validity of the transactions contemplated
hereby; provided that no representation or warranty is made with regard to any
Action against or involving Seller but not Buyer.


5.6    Brokers’ and Finders’ Fees. Buyer has not incurred, and will not incur,
directly or indirectly, any Liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement.


ARTICLE VI


COVENANTS


6.1    Operation of Business. Between the date of this Agreement and the
Closing, Seller shall conduct its business only in the Ordinary Course of
Business.


6.2    Notification of Certain Matters. Seller shall give prompt notice to Buyer
of any and all of the following: (a) the occurrence or existence of any fact,
circumstance or event which would result in any representation or warranty made
by Seller in Article IV of this Agreement to be untrue or inaccurate in any
material respect; and (b) any failure of Seller to comply in any material
respect with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 6.2 shall not (i) limit or otherwise affect any
remedies available to Buyer or (ii) constitute an acknowledgment or admission of
a breach of this Agreement.


6.3    Public Disclosure. Seller shall not issue any press release or make any
public statement or disclosure with respect to the transactions contemplated by
this Agreement, except as may be required by applicable Law.


6.4    Consents.


(a)    Prior to the Closing and as necessary from time to time after the
Closing, Seller shall cooperate with Buyer’s efforts to obtain all consents,
waivers, and approvals required under any of the Assigned Contracts so as to
permit the sale and transfer of all the Acquired Assets to Buyer pursuant to
this Agreement.


(b)    In addition to Seller’s obligations under Sections 6.4(a) and 6.5, if a
Contract Consent and Assignment for any Assigned Contract is not obtained on or
before the Closing, Seller shall cooperate, at no expense to Seller) with Buyer
after the Closing to obtain such necessary Contract Consent and Assignment to
effectuate the transfer, assignment and assumption of any Assigned Contract.
Within five (5) Business Days of the receipt of the necessary Contract Consent
and Assignment for any such Assigned Contract, Seller shall execute and deliver
to Buyer an assignment and assumption agreement (or similar




--------------------------------------------------------------------------------






instrument of transfer), in form and substance reasonably satisfactory to both
parties, to consummate the transfer of the Assigned Contract.


(c)    If after the Closing Buyer is unable to obtain such Contract Consent and
Assignment for any Assigned Contract, then (i) at the request and expense of
Buyer, Seller shall take such commercially reasonable actions as shall be
necessary for Buyer to enjoy the full benefit of any such Assigned Contract,
(ii) at the request of Seller, but at Buyer’s expense, Buyer shall take such
actions as shall be necessary to hold Seller harmless from any of the burdens or
obligations of any such Assigned Contract, and (iii) Seller shall not take any
action without the consent of Buyer that would cause a breach of such Assigned
Contract or otherwise give the counterparty the right to terminate or suspend
its performance under such Assigned Contract.


6.5    Additional Documents and Further Assurances. At any time or from time to
time after the Closing, at the request of Buyer and without any further
consideration, Seller shall (a) execute and deliver to Buyer such other
instruments of sale, transfer, conveyance, assignment and confirmation;
(b) provide such materials and information; and (c) take such other actions, as
Buyer may reasonably deem necessary or desirable in order more effectively to
transfer, convey, and assign to Buyer, to confirm Buyer’s title to all of the
Acquired Assets, to render effective the consummation of the transactions
contemplated hereunder, and, to the fullest extent permitted by Law, to put
Buyer in actual possession and operating control of each of the Acquired Assets
and to assist Buyer in exercising all rights with respect thereto, and otherwise
to cause Seller to fulfill its obligations under this Agreement and any
Ancillary Agreements to which Seller is a signatory.


6.6    Payment of All Taxes. Seller shall pay in a timely manner all Income
Taxes imposed on Seller or Seven States Power Corporation resulting from or
payable in connection with the sale of the Acquired Assets pursuant to this
Agreement.


6.7    Payment of Other Excluded Liabilities. Seller shall pay, or make adequate
provision for the payment, in full all of the Excluded Liabilities. If any such
Excluded Liabilities are not so paid or provided for, or if Buyer, acting in
good faith, reasonably determines that failure to make any payments will impair
Buyer's use or enjoyment of the Acquired Interest or conduct of the business
previously conducted by Seller with the Acquired Interest, Buyer may, at any
time after the Closing Date and upon prior notice to Seller, elect to make all
such payments directly (but shall have no obligation to do so) and demand
payment from Seller. If Seller does not object to Buyer’s notice that Buyer
intends to make such payment on behalf of Seller, Buyer may direct that the
Profits Interest be paid directly to Buyer to reimburse Buyer for such payment.


6.8    Tax Treatment.  Notwithstanding any other provisions herein, for federal,
state and local franchise and Income Tax purposes only, Seller and Buyer
acknowledge and agree that Buyer is, has been (in the case of (a), since Buyer
began leasing the Acquired Interest under the Lease) and, immediately after the
Closing, will be, treated as the (a) owner of the Acquired Interest, including
the Undivided Interest and the Ground Interest, (b) owner of the Accumulated
Amortization Costs deposited into the Escrow Account, and (c) obligor of the
Indebtedness under the Southaven Credit Agreement.  Consistent with the
foregoing, Buyer and Seller agree not to treat (i) the transfer of the Acquired
Interest to Buyer, including the transfer of




--------------------------------------------------------------------------------






the Undivided Interest, the Ground Interest and the Accumulated Amortization
Costs in the Escrow Account (exclusive of the Excluded Assets) pursuant to this
Agreement, as a transfer, sale, exchange or other disposition of the Acquired
Interest, including the Undivided Interest, the Ground Interest and the
Accumulated Amortization Costs in the Escrow Account, or (ii) the Profits
Interests as forming part of the Purchase Consideration for the Acquired
Interest, in each case, solely for U.S. federal Income Tax and applicable state
and local franchise and Income Tax purposes unless otherwise required by a final
non-appealable judgment of a court of competent jurisdiction or advised in
writing by nationally-recognized tax counsel that such treatment is inconsistent
with applicable Law, provided that a copy of such opinion is delivered to the
other party.


6.9    Waiver of Implied Warranties. Buyer and its agents, consultants and
representatives have had a reasonable opportunity to inspect the Acquired
Assets. Except for the representations and warranties of Seller set forth in
this Agreement or any Ancillary Agreement to which Seller is a signatory, Buyer
acknowledges that Seller is not making any other representations or warranties,
written or oral, statutory, express or implied, to Buyer, and that all other
express or implied warranties (including warranties of merchantability and
fitness for a particular purpose) are specifically disclaimed.


Without limiting the foregoing, Buyer acknowledges, except as specifically set
forth herein, that (A) the Acquired Interest IS being sold and transferred “as
is, where is” and (B) none of Seller or any of its affiliates or representatives
have made any representation or warranty concerning (i) the Acquired interest,
or any future revenues, costs, expenditures, cash flows, results of operations,
or financial condition or prospects of the Facility, (II) condition, value or
quality of Acquired Assets, properties and operations of the Facility or the
prospects of, and risks faced by, the Facility, or (iii) the business, assets or
liabilities of Seller. Seller, on behalf of itself and its affiliates, hereby
disclaims all liability and responsibility for any representation, warranty,
statement or information not included in this agreement that was made,
communicated or furnished (orally or in writing) to Buyer or any of its
affiliates or representatives.


6.10    Satisfaction of Conditions Precedent. Each party agrees to use all
commercially reasonable efforts to satisfy the conditions precedent applicable
to such party in Section 3.2 or Section 3.3, as the case may be.


ARTICLE VII


INDEMNIFICATION


7.1    Survival of Representations and Warranties. The representations and
warranties of Seller and Buyer contained in this Agreement, or in any
certificate or other instrument delivered pursuant to this Agreement (including
any Ancillary Agreement), shall terminate on that date that is three (3) years
after the




--------------------------------------------------------------------------------






Closing Date (the “Termination Date”). If a written notice of claim pursuant to
this Article VII has been given prior to the Termination Date by Buyer or
Seller, then the relevant representations and warranties shall continue to
survive as to such claim until the claim has been finally resolved; provided
that the giving of notice prior to the Termination Date will not affect, extend
or in any way modify the applicable statute of limitations related to such
claim.


7.2    Indemnification.


(a)    By Buyer to Seller. If the Closing occurs, Buyer shall indemnify, defend,
and hold harmless Seller, its officers, directors, agents, employees,
consultants, advisers, and attorneys from any and all claims, based on any Laws
whatsoever, for Losses incurred or sustained by such party, directly or
indirectly, as a result of, in connection with or arising out of (i) any
material inaccuracy in or material breach of any representation or warranty of
Buyer contained in this Agreement, any Ancillary Agreement, or in any
certificate, instrument, or other document delivered by Buyer pursuant to this
Agreement or any Ancillary Agreement; (ii) any failure by Buyer to perform in
any material respect or comply in any material respect with any covenant
applicable to it contained in this Agreement, any Ancillary Agreement, or in any
certificate, instrument, or other document delivered by Seller pursuant to this
Agreement or any Ancillary Agreement; (iii) any Assumed Liabilities; or (iv) any
Liabilities arising from or relating to the ownership, use, and operation of the
Acquired Assets after the Closing.


(b)    By Seller to Buyer. If the Closing occurs, Seller shall indemnify and
hold harmless Buyer, its officers, directors, agents, employees, consultants,
advisers, and attorneys from any and all claims, based on any Laws whatsoever,
for Losses incurred or sustained by such party, directly or indirectly, as a
result of, in connection with or arising out of (i) any material inaccuracy in
or material breach of any representation or warranty of Seller contained in this
Agreement, any Ancillary Agreement to which Seller is a signatory, or in any
certificate, instrument, or other document delivered by Seller pursuant to this
Agreement or any such Ancillary Agreement; (ii) any failure by Seller to perform
in any material respect or comply in any material respect with any covenant
applicable to it contained in this Agreement, in any Ancillary Agreement, or in
any certificate, instrument, or other document executed and delivered by Seller
pursuant to this Agreement or any Ancillary Agreement to which Seller is a
signatory; or (iii) any Excluded Assets or Excluded Liabilities.


7.3    Losses and Limitation of Liability.


(a)    For purposes of Section 7.2 of this Agreement, “Loss” or “Losses” shall
mean any claims, losses, Liabilities, damages, deficiencies, diminution in
value, costs, and expenses, including reasonable attorneys’ fees and the
expenses of investigation and defense (whether or not involving third party
claims).


(b)    Buyer acknowledges and agrees that if Seller is required to indemnify
Buyer for any Losses as contemplated under Section 7.2(a) of this Agreement,
other than in the case of fraud, willful misconduct or intentional
misrepresentation, Buyer’s sole recourse for such indemnification obligation
will not exceed Seller’s Profits Interest or amounts previously paid or to be
paid in respect thereof.




--------------------------------------------------------------------------------






(c)    NEITHER PARTY SHALL BE LIABLE FOR ANY LOST OR PROSPECTIVE PROFITS AND IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE TOHER PARTY FOR ANY OTHER SPECIAL,
INDIRECT, CONSEQUENTIAL OR INCIDENTAL LOSSES OR DAMAGES (IN TORT, CONTRACT OR
OTHERWISE) UNDER OR WITH RESPECT TO THIS AGREEMENT.




ARTICLE VIII




TERMINATION


8.1    Termination. By notice given prior to or at the Closing, subject to
Section 8.2, this Agreement may be terminated as follows:


(a)    by Buyer if a material breach of any provision of this Agreement has been
committed by Seller and such breach has not been cured within thirty (30) days
or waived by Buyer;


(b)    by Seller if a material breach of any provision of this Agreement has
been committed by Buyer and such breach has not been cured within thirty (30)
days or waived by Seller;


(c)    by Buyer if any condition in Section 3.2 has not been satisfied as of
August 15, 2013, or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement), and Buyer has not waived such condition on or
before such date;


(d)    by Seller if any condition in Section 3.3 has not been satisfied as of
August 15, 2013, or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of Seller to comply with its
obligations under this Agreement), and Seller has not waived such condition on
or before such date; and
 
(e)    by mutual consent of Buyer and Seller.


8.2    Limitation on Liability; Effect of Termination. With respect to the
occurrence of any event in Section 8.1, (a) the non-breaching party may, in the
case of Section 8.1(a) or (b), sue for specific performance as contemplated
under Section 9.12 (Specific Performance) or terminate the Agreement pursuant to
the provisions of Section 8.1, or (b) either party may, in the case of Section
8.1(c), (d) or (e), terminate the Agreement pursuant to the provisions of
Section 8.1. If the Agreement is terminated pursuant to this Article VIII, the
Agreement shall become void and have no effect, without any Liability to any
Person in respect hereof or of the Acquisition Transaction contemplated hereby,
unless the Agreement is terminated pursuant to Section 8.1(a) or (b) as a result
of fraud, willful misconduct or intentional misrepresentation of or by the
breaching party, in which case the terminating party shall have the right to
pursue all legal remedies (at law or in equity) against the breaching party.






--------------------------------------------------------------------------------








ARTICLE IX


GENERAL PROVISIONS


9.1    Notices. All notices, requests, demands, claims, and other communications
required or permitted hereunder shall be in writing and shall be deemed given
upon receipt if delivered personally or by recognized commercial delivery
service, or mailed by registered or certified mail (return receipt requested),
or sent via facsimile (with acknowledgment of complete transmission and
confirmed in writing by mail simultaneously dispatched) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):


(a)    if to Buyer, to:


Tennessee Valley Authority
Attention: Treasurer
400 West Summit Hill Drive
Knoxville, Tennessee 37902
Telephone No.: 865-632-3366
Fax No.: 865-632-6673
E-mail: leasenotices@tva.gov


(b)    if to Seller to:


Seven States Southaven, LLC
Attention: President
1206 Broad Street
Chattanooga, TN 37402
Telephone No.: 423-756-6511
Fax No.: 423-267-9424


With a copy to:
Carlos Smith
Miller & Martin, PLLC
832 Georgia Avenue
Chattanooga, TN 37402
Telephone No.: 423-785-8359
Fax No.: 423-785-8480


9.2    Expenses. Subject to the reimbursement and indemnification obligations of
Buyer under the Joint Ownership Agreement and the Lease, all fees and expenses
incurred in connection with this Agreement and the Ancillary Agreements,
including all legal, accounting, financial advisory, consulting and all other
fees and expenses of third parties incurred by a party hereto, in connection
with the negotiation and effectuation of the terms and conditions of this
Agreement, the Ancillary Agreements, and the transactions contemplated hereby,
shall be the obligation of the respective party incurring such fees and
expenses.






--------------------------------------------------------------------------------






9.3    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective assigns as permitted by
and in accordance with the terms hereof.


9.4    Entire Agreement. Subject to the provisions of the Termination
Agreements, relative to continuing obligations of Buyer under the Joint
Ownership Agreement and the Lease, this Agreement, the Exhibits and Schedules
hereto, the Ancillary Agreements, the Seller Disclosure Schedule, and the
documents and instruments and other agreements among the parties hereto
referenced herein constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings both written and oral, among the parties with respect to the
subject matter hereof and thereof.


9.5    Assignment.    


(a)    Neither Buyer nor Seller may assign this Agreement without the prior
written consent of the other party. For avoidance of doubt, the foregoing shall
not relieve Buyer of its obligations under the Participation Agreement, Head
Lease, and Ground Lease to lease the Undivided Interest and the Ground Interest
(both of which are being conveyed to Buyer from Seller as part of the Acquired
Interest) to Owner Lessor.


(b)    Seller may not assign its Profits Interest to any party without the prior
written consent of Buyer, which consent may be withheld in Buyer’s sole
discretion; provided that Seller may assign its Profits Interest to its parent,
Seven States Power Corporation, or a subsidiary thereof, as permitted under the
Equity LLC Agreement.
 
9.6    Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.


9.7    Other Remedies. Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.


9.8    Consent to Jurisdiction; Waiver of Trial by Jury.


(a)    Each Party (i) hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court for the Eastern District of Tennessee for
the purpose of any Action arising out of this Agreement or any Ancillary
Agreement that is brought by either of the Parties or their successors or
assigns, (ii) hereby irrevocably agrees that all claims with respect to such
Action shall be heard and determined in the above-named court, and (iii) to the
extent permitted by applicable Law, hereby irrevocably waives, and agrees not to
assert, by the way of motion, as a defense, or otherwise in any such Action, any
claim that: (A)




--------------------------------------------------------------------------------






it is not personally subject to the jurisdiction of the above-named court; (B)
that the Action is brought in an inconvenient forum; (C) that the venue of the
Action is improper; or (D) that this Agreement or any Ancillary Agreement may
not be enforced in or by the above-named court.


(b)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES THE RIGHT TO DEMAND A TRIAL BY JURY IN ANY SUCH ACTION
ARISING OUT OF THIS LEASE, THE ASSIGNMENT AND ASSUMPTION AGREEMENT OR THE
SUBJECT MATTER HEREOF OR THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY BROUGHT BY ANY OF THE PARTIES OR THEIR SUCCESSORS OR ASSIGNS.


9.9    Governing Law. In all respects, including matters of construction,
validity, and performance, this Agreement shall be governed by, and construed in
accordance with, the federal Laws of the United States of America; provided
however, that (a) the Laws of the State of Mississippi shall govern as to
matters affecting real property in the State of Mississippi where there is no
such applicable federal Law or the federal Law requires adoption of a state law
for a rule of decisions with respect to such matters, and (b) the Laws of the
State of Tennessee shall govern where there is no such applicable federal Law or
federal Law requires adoption of state Law for a rule of decision as to matters
other than with respect to matters affecting real property in the State of
Mississippi. To the fullest extent permitted by Law, Buyer and Seller hereby
unconditionally and irrevocably waive any claim to assert that the Law of any
other jurisdiction governs this Agreement, except as expressly otherwise
provided above.


9.10    Restriction of Benefits. No member of or delegate to Congress or
Resident Commission, or any officer, employee, special government employee, or
agent of Buyer shall be admitted to any share or part of this Agreement or to
any benefit that may arise from it unless the Agreement be made with a
corporation for its general benefit. Seller shall not offer or give, directly or
indirectly, to any officer, employee, special government employee, or agent of
Buyer, any gift, gratuity, favor, entertainment, loan, or any other thing of
monetary value, except as provided in 5 C.F.R. Part 2635 (as amended,
supplemented, or replaced). Any breach of this Section 9.10 shall constitute a
material breach of this Agreement.


9.11    No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person or entity other than the parties hereto, their
respective successors and permitted assigns, and the parties entitled to
indemnification under Section 7.2.


9.12    Specific Performance. Seller acknowledges that the Acquisition
Transaction is unique and that Buyer will be irreparably injured should the
Acquisition Transaction not be consummated in a timely fashion. Consequently,
Buyer will not have an adequate remedy at law if Seller fails to sell the
Acquired Interest when required to do so hereunder. In such event, Buyer shall
have the right, in addition to any other remedy available in equity or law, to
specific performance of such obligation by Seller, subject to (a) Buyer’s
performance of its obligations hereunder, and (b) the other terms and conditions
hereof. Buyer acknowledges that the Acquisition Transaction is unique and that
Seller will be irreparably injured should the Acquisition Transaction not be
consummated in a timely fashion. Consequently, Seller will not have an adequate
remedy at law if Buyer fails to purchase the Acquired Assets when required to do
so hereunder. In such event, Seller shall have the right, in addition to any
other remedy available in equity or law, to specific performance of




--------------------------------------------------------------------------------






such obligation by Buyer, subject to (i) Seller’s performance of its obligations
hereunder, and (ii) the other terms and conditions hereof. It is accordingly
agreed that the non-breaching party shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which such
party is entitled at law or in equity.


9.13    Amendment. This Agreement may be amended by the parties hereto at any
time only by execution of an instrument in writing signed by each of the parties
hereto.


9.14    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.


9.15    Confidentiality. Seller agrees that this Agreement, the Ancillary
Agreements, and the terms and conditions hereof and thereof are confidential,
and Seller shall not disclose this Agreement, any Ancillary Agreement, or any
term or condition hereof or thereof to any Person, except as required by
applicable Law and as specified in Section 6.3.


9.16    No Fiduciary Relationships. The relationship between Buyer, on the one
hand, and Seller, on the other hand, is solely that of buyer and seller. Buyer
does not have (and shall not be deemed to have) any fiduciary relationship or
similar duty to Seller arising out of or in connection with this Agreement or
the transactions contemplated hereby, and there is no partnership, agency or
joint venture relationship between Buyer, on the one hand, and Seller, on the
other hand, by virtue of this Agreement or any transaction contemplated herein.


9.17    Joint Preparation of Agreement. The language used in this Agreement is
the language chosen by both of the parties to express their mutual intent. The
parties do not intend that any rule of strict construction or interpretation
shall be applied against either party on the grounds that such party drafted
this Agreement nor do they intend that any such principle of interpretation
shall be used to resolve any alleged ambiguity.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have caused this Asset Purchase Agreement
to be signed as of the date first written above.
"SELLER"
 
Seven States Southaven, LLC.
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ Jack W. Simmons                   
 
 
Name: Jack W. Simmons
 
 
Title: President
 
 
 
"BUYER"
 
Tennessee Valley Authority,
 
 
a corporate agency and instrumentality of the United States of America
 
 
 
 
 
By: /s/ John M. Hoskins                      
 
 
Name: John M. Hoskins
 
 
Title: Senior Vice President and Treasurer and Interim Chief Risk Officer











--------------------------------------------------------------------------------






EXHIBIT A


DESCRIPTION OF THE FACILITY
The Facility consists of the Units, Common Facilities, and any other equipment,
material or property owned or leased by TVA associated with the Units and Common
Facilities, all of which are located on, under, or over the Facility Site, which
Facility Site is the real property located in the City of Southaven, Mississippi
and is described in greater detail in Attachment B hereto.
Each Unit consists of one General Electric Frame 7FA.03 combustion turbine
(“CTG”), one Aalborg Pioneer GT8 heat recovery steam generator (“HRSG”) with
supplementary duct firing and one GE A10 steam turbine (“STG”) in a 1x1x1
configuration and all ancillary equipment relating thereto, except for the
equipment which constitutes Common Facilities.
The units are sometimes referred to as SCC 01, SCC 02 and SCC 03. The serial
numbers for each CTG-HRSG-STG group are as follows (CTG and STG serial numbers
are turbine / generator):
TVA Tag Number
 
CTG Serial Number
 
HRSG Serial Number
 
ST Serial Number
SCC 01
 
298002 / 338X339
 
102142
 
270T568 / 290T568
SCC 02
 
298003 / 338X340
 
102143
 
270T569 / 290T569
SCC 03
 
298004 / 338X341
 
102144
 
270T570 / 290T570



The Components for each Unit includes the following:


GE Mark V Gas Turbine Control System
GE Mark V Steam Turbine Control System
Forney -401550 low-NOX Duct Burner
Fuel Gas Heater
Main Step-up Transformer
Inlet Fogging System (not in use)
Inlet Filter System
CO2 Fire Protection System
MCC Room (EB Room) with DGP
EX2000 Gas Turbine Generator System
EX2000 Steam Turbine Generator System (brushless)
Fuel Gas Module
Gas Turbine Lube Oil Module
Steam Turbine Lube Oil Module
Emissions Monitoring System
Feed Water System
Steam System




--------------------------------------------------------------------------------






SCR Catalyst
Steam Turbine Hydraulic Module
Condensate System
Compressed Air System
Chemical Feed System
Steam and Water Sample System
Generator Hydrogen System
Cooling Tower and Circ Water System including Cooling Tower Transformers, MCC,
and Auxiliary Cooling System
Condenser
Station Service Transformers
Electric Steam Super Heater
Gas Turbine Generator Breaker
Steam Turbine Generator Breaker




The Common Facilities are property and facilities that are used for the
operation of the Units at the Facility. These shared facilities support the
Units. The Common Facilities are as follows:


Two LCI Starting Systems, including Transformers
Unit Auxiliary Transformer on Unit 1 and Unit 3 Common to Unit 2
Plant Water Treatment System
Demineralized Water Tank
Service Water / Fire Water Tanks
Potable Water System
Eye Wash System
Storm Water System
Process Water System
Compressor Wash System
Oil-Water Separation and Discharge System
Auxiliary Steam System and Auxiliary Boiler
Gas Supply Piping and Gas Yard
Fire Protection System
DeltaV DCS
Switchyard
Electrical transmission facilities and related equipment








--------------------------------------------------------------------------------






EXHIBIT B


Description of Facility Site




Parcel 1


A parcel of land lying in the SW1/4 of Section 15 Township 1 South Range 8 West
in DeSoto County, State of Mississippi, being on the Southaven Combustion
Turbine Site and at the intersection of Tulane Road and Stateline Road, as shown
on US-TVA Drawing No. 112 MS 421 B 99(D) R.1 (formerly US-TVA Drawing No. 112 MS
422 B 100(D) R.0) and being more particularly described as follows:


Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S42°05'16"E, 13,353.72 feet to an angle
iron (set) on the accepted Mississippi-Tennessee state line being corner No.
SCBTS-1 and the Point of Beginning:


Thence leaving the point of beginning and said Mississippi-Tennessee state line
S02°11'31"W, 1,100.72 feet to a rebar (found) in the northern right of way of
Stateline Road, being corner No. SCBTS-2; thence continuing with said right of
way for the following two calls; N87°47'07"W, 304.06 feet to a rebar (found),
being corner No. SCBTS-3; thence N87°47'41" W, 104.99 feet to a (3/8") rebar
(found), being corner No. SCBTS-6; thence leaving said right of way N02°12'24"E,
206.98 feet to a (3/8") rebar (found), being corner No. SCBTS-5; thence parallel
with north right of way of Stateline Road N87°48'27"W, 1,260.36 feet to rebar
with cap (found) and stamped "THY INC. #888" in the eastern right of way of
Tulane Road, being corner No. SCBTS-7; thence with said right of way
N02°15'03"E, 899.31 feet to a rebar with cap (found) on the accepted
Mississippi-Tennessee state line, being corner No. SCBTS-8; thence leaving said
right of way and with said state line S87°36'39"E, 1,668.44 feet to the point of
beginning.


Located on VTM Quad Horn Lake, MS.
 
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.












--------------------------------------------------------------------------------






EXHIBIT C


Form of Equity LLC Agreement






--------------------------------------------------------------------------------






LIMITED LIABILITY COMPANY AGREEMENT
OF
SOUTHAVEN HOLDCO LLC
THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) is entered into as
of this 6th day of August, 2013 by GSS Holdings (Southaven), Inc., a Delaware
corporation, as the holder of the sole capital interest in the Company (“GSS
Holdings”), Seven States Southaven, LLC, a Delaware limited liability company,
as the holder of a profits interest in the Company (“Seven States” or the
“Non-Capital Member”, and together with GSS Holdings, the “Members” and each
individually, a “Member”) and Wilmington Trust, National Association, not in its
individual capacity, but solely as manager of the Company (the “Manager”), in
order to form a limited liability company.
Section 1.     Name. The name of the limited liability company formed hereby is
SOUTHAVEN HOLDCO LLC (the “Company”).


Section 2.     Definitions. Capitalized terms not defined herein shall have the
meanings set forth in the Note Purchase Agreement, dated as of August 6, 2013,
among the Company and the Purchasers party thereto (the “Note Purchase
Agreement”).


Section 3.    Purpose. The Company is formed solely for the object and purpose
of, and the nature of the business to be conducted and promoted by the Company
is limited to, (i) acting as member of and acquiring and holding a limited
liability company interest in, Southaven Combined Cycle Generation LLC, a
Delaware limited liability company, and (ii) engaging in any and all activities
necessary, convenient or incidental to the foregoing, including, without
limitation, entering into, and performing its obligations under, the Transaction
Documents to which it is a party.


Section 4.     Formation. Prior to the date hereof, the Certificate of Formation
of the Company was executed and filed by an authorized person with the Secretary
of State of the State of Delaware and such filing is hereby ratified. The
Manager shall execute and file any required amendments to the Certificate of
Formation and shall do all other acts requisite for the constitution of the
Company as a limited liability company under the laws of the State of Delaware
or any other applicable law. The existence of the Company as a separate legal
entity shall continue until the cancellation of the Certificate of Formation of
the Company as provided in the Limited Liability Company Act of the State of
Delaware (the “Act”).


Section 5.    Registered Office. The address of the registered office of the
Company in the State of Delaware is Wilmington Trust, National Association, 1100
North Market Street, Wilmington, Delaware 19890-1600, attention: Corporate Trust
Administration. Under no circumstances shall the Company conduct any of its
business in the State of Mississippi without the consent of GSS Holdings.


Section 6.     Registered Agent. The name and address of the registered agent of
the Company for service of process on the Company in the State of Delaware is
Wilmington Trust, National




--------------------------------------------------------------------------------






Association, 1100 North Market Street, Wilmington, Delaware 19890-1600,
attention: Corporate Trust Administration.


Section 7.    Members; Limited Liability Company Interests; Limitations on
Non-Capital Member’s Interest.


(a)    On the date hereof, there shall be two (2) Members, GSS Holdings and
Seven States. Seven States shall hold a separate class of limited liability
company interest and shall be the sole Non-Capital Member.


(b)    The limited liability company interest of GSS Holdings in the Company
shall include the rights provided herein and all other rights of a “member”
under the Act and shall constitute securities within the meaning of Article 8 of
the Uniform Commercial Code (including, without limitation, Section 8‑102(a)(15)
thereof) as in effect from time to time in the State of Delaware and shall be
governed by Article 8 of the Uniform Commercial Code (including, without
limitation, Article 8‑103(c) thereof) as in effect from time to time in the
State of Delaware. GSS Holdings may withdraw as a Member (i) pursuant to a
termination of the Agreement in accordance with Section 11 below and (ii) prior
to a termination of the Agreement, upon thirty (30) days’ prior written notice
to the Manager, Seven States, the Purchasers and TVA; provided that such
withdrawal shall be effective upon the (x) admission of a substitute member
appointed pursuant to the following sentence and (y) designation of such
substitute member as tax matters partner pursuant to Section 4.1 of the
Allocation and Tax Matters Agreement. If GSS Holdings withdraws as a Member
pursuant to clause (ii), GSS Holdings shall appoint as its successor a
substitute member, which substitute member shall be a corporate services
organization such as Corporation Services Company, CT Corporation, National
Registered Agents, Inc., Wilmington Trust Company, Stewart Management Company,
Lord Securities Corporation, AMACAR Group or another company of recognized
standing providing similar services, subject to the prior written consent of
TVA, such consent not to be unreasonably withheld, delayed or conditioned. This
Agreement shall be amended to reflect the admission of such substitute member.


(c)    The limited liability company interest of the Non-Capital Member shall be
non-voting and shall not include any rights other than the right to receive
payment of the Seven States Return as provided herein, the right to review the
books and records of the Company solely with respect to the Seven States Return
or the calculation or payment thereof, and such other rights as are expressly
provided to the Non-Capital Member herein. The Non-Capital Member may withdraw
as a Member by providing five (5) Business Days’ written notice to GSS Holdings
and TVA, whereupon the limited liability company interest of the Non-Capital
Member shall terminate without further action by any party and the Non-Capital
Member shall have no further rights hereunder.


Section 8.    Manager and Officers. Wilmington Trust, National Association is
hereby appointed, and upon execution of this Agreement shall be, the Manager of
the Company. The Manager shall be deemed to be a “Manager” of the Company within
the meaning of the Act. The Company shall have such officers with such authority
as the Manager shall determine.




--------------------------------------------------------------------------------






Section 9.    Powers. The business and affairs of the Company shall be managed
solely by the Manager, who shall have the authority to bind the Company and to
do any and all acts necessary or convenient for the furtherance of the purpose
of the Company, including, without limitation, the authority to execute and
deliver, and to perform its obligations under, the Note Purchase Agreement, the
Notes, the Company Pledge Agreement, the Participation Agreement and each other
Transaction Document to which the Company is a party on behalf of the Company
and to execute and deliver powers of attorney granting authority to execute and
deliver the Note Purchase Agreement, the Notes, the Company Pledge Agreement,
the Participation Agreement and each other Transaction Document to which the
Company is a party and other documents, instruments or agreements on behalf of
the Company. Each of the Members hereby transfers to the Manager its voting
rights, if any, relating to the Company, such transfer to be irrevocable for so
long as the Notes remain outstanding and the other Transaction Documents remain
in effect. The Manager shall not be liable to the Company or the Members in
connection with its management of the business and affairs of the Company or in
connection with its exercise of such voting rights, other than as a result of
its gross negligence or willful misconduct. No Member shall have any authority
to bind, influence, direct and control the Company.


Section 10.    Dissolution. The Company shall dissolve, and its affairs shall be
wound up, upon the first to occur of the following: (a) final payment in full of
all obligations of the Company, whether or not then due, under the Transaction
Documents, and release and termination of the lien created pursuant to the
Company Pledge Agreement in accordance with its terms, (b) the written consent
of the Manager, approved in writing by TVA, and so long as the lien of the
Indenture has not been terminated or discharged, the Lease Indenture Trustee,
(c) the entry of a decree of judicial dissolution under Section 18‑802 of the
Act or (d) the termination of the legal existence of GSS Holdings or the
occurrence of any other event which terminates the continued membership of GSS
Holdings in the Company unless the business of the Company is continued in a
manner permitted by this Agreement or the Act. Upon the occurrence of any event
that causes GSS Holdings to cease to be a Member of the Company, to the fullest
extent permitted by law, the personal representative of GSS Holdings is hereby
authorized to, within thirty (30) days after the occurrence of the event that
terminated the continued membership of GSS Holdings, agree in writing (i) to
continue the Company and (ii) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of the
Company, effective as of the occurrence of the event that terminated the
continued membership of GSS Holdings in the Company. In accordance with
Section 18‑801 of the Act, the Company shall not be dissolved, and shall
continue to exist, upon the resignation, “Bankruptcy” (as defined in this
Section 10) or dissolution of a Member, including without limitation a
resignation of the Manager in accordance with Section 11 hereof. Notwithstanding
any other provision of this Agreement, (x) the Bankruptcy of GSS Holdings shall
not cause GSS Holdings to cease to be a Member and (y) neither the Bankruptcy of
either GSS Holdings or the Non-Capital Member, nor the termination of the legal
existence of the Non-Capital Member, nor the occurrence of any event which
terminates the limited liability interest of the Non-Capital Member, shall cause
the Company to dissolve, and upon the occurrence of any such event under either
of clauses (x) or (y), the business of the Company shall continue without
dissolution.


For purposes of this Agreement, “Bankruptcy” shall mean, with respect to a
Person, (a) if such Person (i) makes a general assignment for the benefit of
creditors, (ii) files a voluntary petition in




--------------------------------------------------------------------------------






bankruptcy, (iii) is adjudged bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceeding, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
bankruptcy or similar proceeding, or (vi) seeks, consents to or acquiesces in
the appointment of a trustee, receiver or liquidator of the Person or of all or
any substantial part of its properties, or (b) (i) if sixty (60) days after the
commencement of any proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, the proceeding has not been dismissed, or
(ii) appointment without such Person’s consent or acquiescence of a trustee,
receiver or liquidator of such Person or of all or any substantial part of its
properties. The foregoing definition of “Bankruptcy” is intended to replace and
shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18‑101(1) and 18‑304 of the Act.
Section 11.    Resignation of Manager. Upon the final payment in full of all
obligations of the Company, whether or not then due, under the Transaction
Documents and the release and termination of the Company Pledge Agreement in
accordance with its terms, the Manager shall be deemed automatically to have
resigned as the manager of the Company and shall automatically cease to be the
manager of the Company and all of its authority and power as manager of the
Company shall be deemed transferred to GSS Holdings without any further act,
vote or pre-approval of any Person. In the event of such resignation of the
Manager and transfer of the Manager’s authority and power to act as manager of
the Company to GSS Holdings, GSS Holdings will be entitled to compensation for
acting as manager of the Company in accordance with prevailing market rates for
such services in effect at such time, to be further agreed among the parties at
the time of such resignation and transfer.


Section 12.    Capital Contribution. The amount listed on Schedule I has been
contributed on behalf of GSS Holdings to the Company.


Section 13.    Additional Capital Contribution. No Member is required to make
any additional capital contribution to the Company.


Section 14.     Distributions to Members.
 
(a)    All cash received by the Company, less all expenses and capital
expenditures of the Company and any amounts required to be withheld by the
Company, in each case in accordance with this Agreement and the Services
Agreement, dated as of August 6, 2013, by and between the Company and Global
Securitization Services, LLC, shall be distributed to the Purchasers in
accordance with the Note Purchase Agreement and the Notes and, thereafter, to
Non-Capital Member pursuant to clause (b) below. Subject to the Act and clause
(b) below, no distributions shall be made to any Member by the Company until the
final payment and satisfaction in full of all of the obligations of the Company
under the Note Purchase Agreement, the Notes, the Company Pledge Agreement and
the other Transaction Documents.




--------------------------------------------------------------------------------






(b)    On each Note Payment Date, the Manager shall cause the Company to
distribute to the Non-Capital Member, to the extent available from Distributable
Net Income (and not used to pay the Notes), an amount equal to the Seven States
Return.


Section 15.    Capital Accounts and Allocations.


(a)    The Manager shall maintain a separate capital account (“Capital Account”)
for each Tax Member in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv). This Section 15 is intended to comply with the provisions of
Treasury Regulations Section 1.704-1(b)(2) and shall be interpreted and applied
in a manner consistent with such Treasury Regulations.


(b)    After giving effect to any allocations required by Section 15(c), items
of income, gain, loss and deduction of the Company for each fiscal year will be
allocated among the Tax Members by the Manager in whatever ratios are necessary
to cause the Capital Account balance of each Tax Member to be equal to (A) the
amount it would be entitled to receive (i) pursuant to Section 14, in the case
of GSS Holdings and the Non-Capital Member, and (ii) pursuant to the Notes, in
the case of any Purchaser, if the Company were to sell all of its assets for an
amount equal to their respective book values and all Company liabilities were
satisfied (limited with respect to each liability for which no Tax Member is
liable (a “non-recourse liability”) to the book value of the asset securing such
non-recourse liability) and the Company were to distribute the proceeds in
liquidation minus (B) such Tax Member’s share of “partnership minimum gain” (as
such term is defined in U.S. Treasury Regulations Sections 1.704-2(b)(2) and
1.704-2(d)) and “partner nonrecourse debt minimum gain” (as such term is defined
in U.S. Treasury Regulations Section 1.704-2(i)(2)).


(c)    For each fiscal year, items of income, deduction, gain, loss or credit as
determined for U.S. federal income tax purposes shall be allocated among the Tax
Members in such manner as equitably reflects amounts allocated to the Capital
Accounts of the Tax Members under this Agreement. Such allocations shall be made
pursuant to the principles of Sections 704(b) and 704(c) of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), and U.S. Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f), 1.704-1(b)(2)(iv)(g), 1.704-1(b)(4)(i),
1.704-2(f), 1.704-2(i)(4) and 1.704-3(e), or the successor provisions to such
Code Sections and U.S. Treasury Regulations. Notwithstanding anything to the
contrary in this Agreement, there shall be allocated to the Tax Members such
gains or income as shall be necessary to satisfy the “qualified income offset”
requirements of Treasury Regulations § 1.704-1 (b)(2)(ii)(d).


Section 16.    Transfers; Assignments.


(a)    The Non-Capital Member may not transfer or assign in whole or in part its
interest in the Company without the consent of TVA, other than a transfer in
whole to (i) Seven States Power Corporation (“Seven States Parent”) in
connection with a merger with or consolidation into Seven States Parent, a
liquidation of Seven States or otherwise, or (ii) an entity




--------------------------------------------------------------------------------






if, but only if, Seven States Parent owns, directly or indirectly 100% of the
stock, membership interest and other equity of such entity (a “Seven States
Subsidiary”) in connection with a merger with or consolidation into a Seven
States Subsidiary, a liquidation of Seven States or otherwise; provided that, no
transfer or assignment to Seven States Parent or a Seven States Subsidiary under
this Section 16(a) shall be permitted unless such transferee assumes all
obligations of Seven States under the Purchase Agreement, including any
indemnification obligations of Seven States under Section 7.2(b) of the Purchase
Agreement.


(b)    Except as provided in Section 7(b) and the Company Pledge Agreement, GSS
Holdings may not transfer or assign in whole or in part its interest in the
Company without the consent of the Purchasers and TVA.


(c)    Any attempted transfer or assignment in violation of this Section 16
shall be void ab initio.


Section 17.    Termination of Non-Capital Interest; Removal of the Non-Capital
Member. Notwithstanding any other provision of this Agreement, if the Facility
Lease is terminated or otherwise expires or the Non-Capital Member (i)
liquidates, dissolves or otherwise winds up (including by reason of “Bankruptcy”
(as defined in Section 10)), merges into or consolidates with any Person (other
than, in accordance with Section 16 hereof, Seven States Parent or a Seven
States Subsidiary), (ii) is transferred directly or indirectly in whole or in
part by Seven States Parent or a Seven States Subsidiary without the consent of
TVA (including by transfer of an upstream ownership interest in a Seven States
Subsidiary or by merger of Seven States into another entity not wholly owned by
Seven States Parent), (iii) transfers or assigns, or attempts to transfer or
assign, its interest hereunder in violation of Section 16, or (iv) withdraws as
a Member or otherwise consents to the termination of its interest in the
Company, the limited liability company interest of the Non-Capital Member in the
Company shall terminate immediately without further action by any party, the
Non-Capital Member shall cease to be a member of the Company and shall have no
further rights hereunder, the business of the Company shall continue without
dissolution with GSS Holdings as the sole Member of the Company and at the
request of either GSS Holdings or the Non-Capital Member, this Agreement shall
be amended to reflect such termination of such interest.


Section 18.    Admission of Additional Members. No additional members may be
admitted to the Company, except as provided in Section 7(b); provided that, in
the event of a transfer by Seven States of its interest in the Company to Seven
States Parent, a Seven States Subsidiary or any other transferee in accordance
with Section 16, such transferee shall become the Non-Capital Member and this
Agreement shall, at the request of either GSS Holdings or such transferee, be
amended to reflect such transfer.


Section 19.    Exculpation and Indemnification. Neither the Manager nor the
Members, nor any     employee, representative, agent or Affiliate of the Manager
or the Members (collectively, the “Covered Persons”), shall be liable to the
Company or any other Person who is bound by this Agreement for any loss, damage
or claim incurred by reason of any act or omission performed or omitted by such
Covered Person in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable for any
such loss, damage or claim incurred by reason of such Covered Person’s (x) gross




--------------------------------------------------------------------------------






negligence or willful misconduct or (y) breach of its express obligations under
this Agreement or any other Transaction Document. The foregoing provisions shall
survive the termination of this Agreement.


Section 20.    Indemnification. The Company shall assume liability for, and
shall indemnify, protect, save and hold harmless the Manager and GSS Holdings
(and any other Person acting as a successor of either) and the respective
officers, directors, partners, employees, servants and agents of each of the
Manager and GSS Holdings (each such Person being referred to as an “Indemnified
Person”) against and from any and all Claims and Taxes that may be imposed on,
incurred by or asserted at any time against any Indemnified Person in any way
relating to or arising out of the execution, delivery and performance of this
Agreement or any other document contemplated hereby, the creation, acceptance,
operation or administration of the Company, the Company assets, any of the
properties included therein, the administration of the Company’s assets or any
action or inaction of the Manager or GSS Holdings hereunder (including the
reasonable costs and expenses of defending itself against any Claim in
connection with the exercise or performance of any of its powers or duties
hereunder), except only that the Company shall not be required to indemnify (x)
any Indemnified Person for any Claims resulting from acts that would constitute
the willful misconduct or gross negligence of such Indemnified Person or (y) GSS
Holdings for any Taxes based on net income or net profits, or any franchise
taxes, with respect to its interest in the Company.


Section 21.    Limited Liability of Members and Manager. Except as otherwise
expressly provided by the Act and Section 19 of this Agreement, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be the debts, obligations and liabilities solely of the
Company, and neither the Members nor the Manager shall be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being a member or a manager of the Company. The failure of the Company to
observe any formalities or requirements relating to the exercise of its power or
management of its business affairs under the Act, this Agreement or any other
Transaction Document shall not be grounds for imposing personal liability on the
Members, the Manager or any member stockholder, director, partner, officer,
agent or employee of the Members or the Manager for the liabilities of the
Company.


Section 22.    Acceptance of Appointment of Manager. By its execution hereof,
Wilmington Trust, National Association accepts its appointment as Manager of the
Company. By accepting the appointment of Manager of the Company, Wilmington
Trust, National Association shall not be liable for any claim, cost, fee, tax,
expense or penalty to third-parties, the Company, any Member or any other
Manager except to the extent that any such claim, cost, fee, tax, expense or
penalty is attributable to the gross negligence or willful misconduct of
Wilmington Trust, National Association or breach of its express obligations
under this Agreement or any other Transaction Document.


Section 23.    Co-Manager. At any time or times, for the purpose of meeting the
legal requirements of any jurisdiction in which any part of the property of the
Company may at the time be located, the Manager shall have the power to appoint
one or more Persons (who may be officers of the Manager) or institutions to act
as co-Manager, jointly with the Manager or separately from the Manager at




--------------------------------------------------------------------------------






the direct written instruction of the Members, in either case as required by
state law, of all or any part of the property of the Company, in either case
with such powers as may be provided in the instrument of appointment, and to
vest in such Person or Persons in the capacity as aforesaid, any property,
title, right or power deemed necessary or desirable. All provisions of this
Agreement that are for the benefit of the Manager shall extend to and apply to
each co-Manager appointed pursuant to this Section 23.


Section 24.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflict of laws. Each of the parties hereto agrees that this
Agreement has been entered into by the parties hereto in express reliance upon 6
Del. C. § 2708.


Section 25.    Special Provisions.


(a)    The Company shall be operated in such a manner that it would not be
substantively consolidated in the bankruptcy estate of either Member, any
Affiliate of a Member or any other Person such that its separate existence from
the Members or such other Person would be disregarded in the event of bankruptcy
or insolvency of a Member or such other Person and in such regard, the Manager
shall cause the Company to:


i.    maintain its bank accounts, books, accounting records, financial
statements (to the extent any are prepared), payroll and other company documents
and records separate from those of any Affiliate or any other Person;


ii.    maintain its books, records and agreements separate from those of any
Affiliate or any other Person;


iii.    not commingle its funds and other assets with those of any Affiliate or
any other Person and hold its assets in its own name and maintain such assets in
a manner that it would not be costly or difficult to segregate, ascertain or
identify the assets from those of each Member, any Affiliate, the Purchasers or
any other Person;


iv.    act and conduct its business solely in its own name and through its own
authorized officers and agents, and in all respects hold itself out as a legal
entity separate and distinct from any Affiliate or any other Person;


v.    observe all limited liability company formalities and comply with all
applicable laws, ordinances or governmental rules or regulations to which it is
subject and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of its properties or to the conduct of its business;


vi.    conduct its business in its own name or under any trade name as will not
be reasonably likely to cause confusion as to identity or separate existence;




--------------------------------------------------------------------------------






vii.    pay all its liabilities, obligations and Indebtedness, including all
administrative expenses and compensation to employees, consultants or agents, if
any, and all operating expenses, out of its own funds;


viii.    maintain a sufficient number of employees, if any, in light of its
contemplated business operations;


ix.    separately manage its liabilities from those of any Affiliate or any
other Person, and not identify itself or any Affiliate or any other Person as a
division or part of the other;


x.    not pledge its assets for the benefit of any other Person or guarantee or
become obligated for the debts of any Affiliate or any other Person or hold out
its credit as being available to satisfy the obligations of others, except as
contemplated by the Transaction Documents;


xi.    not acquire obligations or securities of any Affiliate or any other
Person;


xii.    not make loans to any Affiliate or any other Person, except as
contemplated by the Transaction Documents;
    
xiii.    not engage in transactions with any Affiliate or any other Person,
except as contemplated by the Transaction Documents;


xiv.    allocate fairly and reasonably any overhead for shared office space and
any other common expenses for facilities, goods or services provided to multiple
entities;


xv.    prepare and file its own tax returns, if any, as may be required under
applicable law, to the extent (1) not part of a consolidated group filing a
consolidated return or returns or (2) not treated as a division for tax purposes
of another taxpayer, and pay any taxes so required to be paid under applicable
law;


xvi.    prepare and maintain separate financial statements (except that the
Company may be included in the consolidated financial statements of another
Person where required by GAAP, provided that such financial statements contain a
footnote to the effect that the Company is a separate legal entity, the assets
of which are not available to satisfy the debts of such Person), which may be
prepared by one or more independent accountants;


xvii.    except as provided in the Transaction Documents, maintain an
arm’s-length relationship with its Affiliates and each Member, each Affiliate of
the Members, the Purchasers and any parties furnishing goods and services to the
Company;




--------------------------------------------------------------------------------






xviii.    maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities;


xix.    not acquire any obligations or securities of the Members or any
Affiliate;


xx.    use stationery, invoices and checks separate from any Affiliate or any
other Person;


xxi.    hold itself out as a separate legal entity and correct any known
misunderstanding regarding its separate identity; and


xxii.    except as otherwise provided in the Transaction Documents, deposit all
of its funds in checking or savings accounts, time deposits or certificates of
deposit in its own name or invest such funds in its own name.


Failure of the Company, GSS Holdings or the Manager on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of the Members or the Manager.
(b)    The Company shall not:


i.    incur, create, guarantee or assume any Indebtedness other than as provided
for in the Transaction Documents; or


ii.    except as permitted by the Transaction Documents, invest in, make or
permit to remain outstanding any loan or advance to or any deposit with, or
acquire any stock or securities of any Person; or


iii.    without the prior written consent of the Manager (acting in the best
interests of the Company), voluntarily file, or consent to the filing of, a
petition for bankruptcy, reorganization, assignment for the benefit of creditors
or similar proceeding; or


iv.    initiate any proceedings for its dissolution, liquidation, consolidation,
merger or sale of all or substantially all of its assets; or


v.    form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or otherwise); or


vi.    elect to be treated as a corporation for U.S. federal income tax
purposes.


(c)    Each Purchaser shall be treated as a partner in the Company for U.S.
federal income tax purposes and each such Purchaser’s Note shall represent, for
U.S. federal income tax purposes, such Purchaser’s direct ownership of a
“capital interest” in the Company within the meaning of Rev. Proc. 93-27, 1993-2
C.B. 343. The interest in the Company held by the Non-




--------------------------------------------------------------------------------






Capital Member shall be treated as a “profits interest” within the meaning of
Rev. Proc. 93-27, 1993-2 C.B. 343.  The Company agrees not to elect to treat
itself as other than a partnership for U.S. federal income tax purposes and
agrees not to  make any claims or file any returns for U.S. federal income tax
purposes in any manner inconsistent with the foregoing treatment unless
otherwise required by law.


Section 26.    Definitions. For the purposes of this Agreement, the following
terms shall have the meanings set forth below:


i.    “Affiliate” means any Person (i) which owns beneficially, directly or
indirectly, any of the limited liability company interests of the Company, or
which is otherwise in control of the Company, whether directly or indirectly
through one or more intermediaries, (ii) of which more than ten percent (10%) of
the outstanding equity interest is owned beneficially, directly or indirectly,
by any Person described in clause (i) above, or (iii) which is controlled by or
under common control of any Person described in clause (i) above; provided that
for the purpose of this definition, the terms “control” and “controlled by”
shall have the meanings assigned to them in Rule 405 under the Securities Act of
1933, as amended.


ii.    “Distributable Net Income” shall mean the excess of (i) the sum of cash
receipts of all kinds of the Company over (ii) the sum of cash disbursements for
the expenses of the Company, or amounts reserved against liabilities (contingent
or otherwise) of the Company (which shall include principal payments on the
Notes, together with any other payments required to be made thereunder or under
any Note Purchase Document.


iii.    “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization, or government
or any agency or political subdivision thereof or any other entity.


iv.    “Seven States Return” means, for each Note Payment Date, an amount equal
to 2.05/7ths of Distributable Net Income, which amount shall in no event exceed
the amount set forth on Schedule II corresponding to such Note Payment Date; and


v.    “Tax Member” means GSS Holdings, the Non-Capital Member and any Purchaser.


Section 27.    Guidance and Interpretation of this Agreement.


(a)    The Manager shall not be required to take or refrain from taking any
action hereunder or contemplated hereby if it shall have determined, or shall
have been advised by counsel, that such performance is likely to involve the
Manager in personal liability, is contrary to the terms of this Agreement, of
the Transaction Documents to which the Company or the Manager is a party, or of
any document contemplated hereby to which the Company or the Manager is a




--------------------------------------------------------------------------------






party or is otherwise contrary to law. If at any time the Manager determines
that it requires or desires guidance regarding the application of any provision
of this Agreement, any Transaction Document to which the Manager or the Company
is a party, or any other document to which the Manager or the Company is a
party, or regarding compliance with any direction it receives hereunder, then
the Manager may deliver a notice to GSS Holdings (or, if related to the
reduction of, extension of the time for, or elimination of payment of the Seven
States Return, the Members) requesting written instructions as to such
application or compliance, and such instructions by GSS Holdings on behalf of
the relevant Members shall constitute full and complete authorization and
protection for actions taken and other performance by the Manager in reliance
thereon. Until the Manager has received such instructions from GSS Holdings
after delivering such notice, it may refrain from taking any action with respect
to the matters described in such notice.


(b)    In the event that the Manager is uncertain as to the application, intent
or meaning of any provision of this Agreement, any Transaction Document to which
the Manager or the Company is a party or any other document to which the Manager
or the Company is a party, or such provision is ambiguous as to its application
or is, or appears to be, in conflict with any other applicable provision hereof,
or in the event that this Agreement permits any determination by the Manager or
is silent or incomplete as to the course of action that the Manager is required
to take with respect to a particular set of facts, the Manager may seek
instructions from GSS Holdings (or, if related to the reduction of, extension of
the time for, or elimination of payment of the Seven States Return, the Members)
and shall not be liable to any Person to the extent that it acts in good faith
in accordance with the instructions of GSS Holdings on behalf of the relevant
Members; provided that if the Manager shall not have received instructions from
GSS Holdings on behalf of the relevant Members pursuant to its request within 20
days after the date of such request, until instructed otherwise by GSS Holdings
on behalf of the relevant Members, the Manager may, but shall be under no duty
to, take or refrain from taking such action as it shall deem consistent with the
terms of this Agreement or any Transaction Document, and the Manager shall have
no liability to any person for any such action or inaction. GSS Holdings, on
behalf of the relevant Members, shall seek consent under the Note Purchase
Documents before providing any instructions to the Manager.


(c)    Notwithstanding that a termination of the Facility Lease or other
exercise of remedies under the Transaction Documents may reduce, eliminate or
delay the payment of the Seven States Return and without limiting the
application of the last sentence of Section 9, the Non-Capital Member shall have
no authority to bind, influence, direct or control the Company or the Manager,
including without limitation any decision or other action regarding the
declaration or waiver of a Lease Event of Default, the exercise of remedies
under the Transaction Documents or to take any other action under or with
respect to the Transaction Documents, and any rights of the Company under the
Transaction Documents may be exercised without regard to the Non-Capital
Member’s limited liability company interest in the Company or the Seven States
Return.




















--------------------------------------------------------------------------------






Section 28.    Amendments. This Agreement may not be amended without the consent
of GSS Holdings, the Purchasers, TVA and, so long as the lien of the Lease
Indenture has not been terminated or discharged, the Lease Indenture Trustee;
provided that, subject to the terms of the Transaction Documents, no amendment
may reduce, extend the time of or eliminate payment of the Seven States Return
without the consent of the Non-Capital Member; and provided, further that the
consent of the Purchasers or the Lease Indenture Trustee shall not be required
to amend the Agreement to reduce, extend the time of or eliminate payment of the
Seven States Return, to eliminate the interest of the Non-Capital Member in
accordance with Section 17 or to admit Seven States Parent as the Non-Capital
Member pursuant to Section 18. TVA and the Lease Indenture Trustee are intended
beneficiaries of the provisions of this Agreement applicable to it and shall
have the right to enforce such provisions hereof.


Section 29.    Financial Records and Tax Filings. The Manager is authorized to,
and shall, hire, at the expense of the Company, a certified public accountant to
(a) determine capital allocations as set forth in Section 15 hereof, (b) prepare
and file tax returns for the Company as set forth in Section 25(a)(xv) hereof
and (c) prepare the financial statements of the Company as set forth in Section
25(a)(xvi) hereof.


*    *    *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first above written.
GSS HOLDINGS (SOUTHAVEN), INC.
 
SEVEN STATES SOUTHAVEN, LLC
 
 
 
By: ________________________________
 
By: ________________________________
Name:
 
Name:
Title:
 
Title:
 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Manager
 
 
 
 
 
By: ________________________________
 
 
Name:
 
 
Title:
 
 







--------------------------------------------------------------------------------








                                    
Schedule I
CAPITAL CONTRIBUTION
    
GSS Holdings (Southaven), Inc.                                 $100    




























































































Schedule I
Page 1




--------------------------------------------------------------------------------




Schedule II
MAXIMUM AMOUNT OF SEVEN STATES RETURN
Note Payment Dates
Maximum Amount of Seven
States Return
February 15, 2014
 
 
 
410,000.00


 
August 15, 2014
 
 
 
401,613.67


 
February 15, 2015
 
 
 
392,933.82


 
August 15, 2015
 
 
 
383,950.18


 
February 15, 2016
 
 
 
374,652.11


 
August 15, 2016
 
 
 
365,028.60


 
February 15, 2017
 
 
 
355,068.27


 
August 15, 2017
 
 
 
344,759.33


 
February 15, 2018
 
 
 
334,089.58


 
August 15, 2018
 
 
 
323,046.39


 
February 15, 2019
 
 
 
311,616.69


 
August 15, 2019
 
 
 
299,786.94


 
February 15, 2020
 
 
 
287,543.16


 
August 15, 2020
 
 
 
274,870.84


 
February 15, 2021
 
 
 
261,754.99


 
August 15, 2021
 
 
 
248,180.08


 
February 15, 2022
 
 
 
234,130.06


 
August 15, 2022
 
 
 
219,588.28


 
February 15, 2023
 
 
 
204,537.54


 
August 15, 2023
 
 
 
188,960.03


 
February 15, 2024
 
 
 
183,728.00


 
August 15, 2024
 
 
 
178,312.86


 
February 15, 2025
 
 
 
172,708.18


 
August 15, 2025
 
 
 
166,907.34


 
February 15, 2026
 
 
 
160,903.47


 
August 15, 2026
 
 
 
154,689.46


 
February 15, 2027
 
 
 
148,257.97


 
August 15, 2027
 
 
 
141,601.37


 
February 15, 2028
 
 
 
134,711.79


 
August 15, 2028
 
 
 
127,581.08


 
February 15, 2029
 
 
 
120,200.79


 
August 15, 2029
 
 
 
112,562.19


 
February 15, 2030
 
 
 
104,656.24


 
August 15, 2030
 
 
 
96,473.58


 
February 15, 2031
 
 
 
88,004.53


 
August 15, 2031
 
 
 
79,239.06


 
February 15, 2032
 
 
 
70,166.80


 
August 15, 2032
 
 
 
60,777.01


 
February 15, 2033
 
 
 
51,058.58


 
August 15, 2033
 
 
 
41,000.00


 















Schedule II
Page 1



--------------------------------------------------------------------------------






    
EXHIBIT D


Form of Bill of Sale





--------------------------------------------------------------------------------










BILL OF SALE
Seven States Southaven, LLC, a Delaware limited liability company (“Seller”), in
accordance with the Asset Purchase Agreement (the “APA”), dated as of August 6,
2013, by and between Seller and Tennessee Valley Authority (“Buyer”), a
corporate agency and instrumentality of the United States of America created by
and existing under and by virtue of the Tennessee Valley Authority Act of 1933,
as amended, and acting as to Real Property as agent and in the name of the
United States of America, and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration (the sufficiency and receipt
of which are hereby acknowledged), does hereby sell, deliver, assign, transfer
and convey unto Buyer all of Seller’s undivided ninety percent (90%) interest
that constitute personal property, including the Facility Tangible Property, the
Tangible Intellectual Property and the other Acquired Assets set forth in
Section 2.1 of the APA, in each case as described and limited by the terms and
provisions of the APA (collectively, “Conveyed Assets”). The Conveyed Assets do
not include and specifically exclude the Excluded Assets.
All capitalized terms in this Bill of Sale used but not defined herein have the
meanings set forth in the APA.
TO HAVE AND TO HOLD the Conveyed Assets unto Buyer and Buyer’s heirs, legal
representatives, successors and assigns forever.
THE CONVEYED ASSETS ARE CONVEYED AS IS, WHERE IS, AND WITH ALL FAULTS AS OF THE
DATE OF THIS BILL OF SALE, WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER AS
TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY OR ANY
OTHER WARRANTY, EXPRESS OR IMPLIED AND SELLER SPECIFICALLY DISCLAIMS ANY SUCH
WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS
OR IMPLIED, CONCERNING THE CONVEYED ASSETS.
The Conveyed Assets are further conveyed subject to the right of Southaven
Combined Cycle Generation LLC, a Delaware limited liability company (“Owner
Lessor”) to lease (simultaneous with the acquisition of the Conveyed Assets)
from Buyer the Undivided Interest (which is being conveyed to Buyer from Seller
as part of the Conveyed Assets) acquired under the APA and hereunder. The lease
of the Undivided Interest shall be subject to and in accordance with all of the
terms, conditions, restrictions and requirements with respect thereto contained
herein and in that certain (i) Participation Agreement, dated August 6, 2013,
among Buyer, Owner Lessor, Wilmington Trust, National Association, Southaven
Holdco LLC, a Delaware limited liability company, and Wilmington Trust Company;
and (ii) Head Lease Agreement, dated August 9, 2013, between Buyer and Owner
Lessor.
Nothing in this Bill of Sale, express or implied, is intended to or shall confer
upon any other person or persons (including, without limitation, any employee or
collective bargaining representatives thereof) any rights, benefits or remedies
of any nature whatsoever under or by reason of this Bill of Sale.



--------------------------------------------------------------------------------






This Bill of Sale shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors (whether by operation of law or
otherwise), legal representatives, heirs and permitted assigns.
This Bill of Sale, including all matters of construction, validity and
performance, shall be governed and construed in the same manner as set forth in
Section 9.9 of the APA.
This Bill of Sale is delivered pursuant to and is subject to the APA. In the
event of any conflict between the terms of the APA and the terms of this Bill of
Sale, the terms of the APA shall prevail.
[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Seller and Purchaser have signed and delivered this Bill of
Sale as of the ___ day of August, 2013.
 
 
SELLER:
 
 
SEVEN STATES SOUTHAVEN, LLC,
a Delaware limited liability company
 
 
 
 
 
By: ________________________________
 
 
Name:
 
 
Title:













































Bill of Sale



--------------------------------------------------------------------------------








 
 
BUYER:
 
 
TENNESSEE VALLEY AUTHORITY,
a corporate agency and instrumentality of the United States of America
 
 
 
 
 
By: ________________________________
 
 
Name:
 
 
Title:























































































Bill of Sale



--------------------------------------------------------------------------------








    
EXHIBIT E


Form of Assignment and Assumption





--------------------------------------------------------------------------------






SEVEN STATES ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS Seven States ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of August 9,
2013, by and between Seven States Southaven, LLC, a Delaware limited liability
company (“Assignor”), and Tennessee Valley Authority, a corporate agency and
instrumentality of the United States of America created by and existing under
and by virtue of the Tennessee Valley Authority Act of 1933, as amended, and
acting as to Real Property as agent and in the name of the United States of
America (“Assignee”).


WHEREAS, in accordance with and pursuant to that certain Asset Purchase
Agreement (the “APA”), dated August 6, 2013, by and between Assignor and
Assignee, Assignor desires to assign to Assignee all of Assignor’s right title
and interest in the Acquired Assets, and Assignee desires to assume from
Assignor, all of the Assumed Liabilities.


All capitalized terms in this Seven States Assignment and Assumption Agreement
used but not defined herein have the meanings set forth in the APA.


NOW, THEREFORE, in accordance with the APA, the parties do hereby covenant and
agree as follows and take the following actions:


1.    Assignor does hereby transfer, assign, and convey unto Assignee all of
Assignor’s right, title, and interest (comprising a ninety percent (90%)
undivided ownership share) in and to the Acquired Assets previously acquired by
Assignor from Assignee under and pursuant to that certain TVA Assignment and
Assumption Agreement, dated September 30, 2008, and that certain TVA Assignment
and Assumption Agreement, dated as of April 17, 2009, together with any
replacements or additions thereto as of the date hereof, to the full extent of
Assignor’s current interest in such Acquired Assets and to the extent the same
are transferable by Assignor, but excluding the Excluded Assets, comprising the
following:


(a)    the Facility Tangible Property;
(b)    the Easements;
(b)    the Tangible Intellectual Property;
(c)    the Assigned Contracts set forth on Exhibit A attached hereto;
(d)    the Assigned Permits;
(e)    the Accumulated Amortization Costs;
(f)    the Facility Books and Records, and other Acquired Assets set forth in
Section 2.1(j) of the APA;
(g)    all right, title, and interest of Assignor, if any, in and to the names
Southaven Power and Southaven Power Plant; and
(h)    the Acquired Assets set forth in Sections 2.1(h), (i), (k), (l), (m), and
(n) of the APA




--------------------------------------------------------------------------------






2.    THE ACQUIRED ASSETS DESCRIBED IN SECTION 1 OF THIS SEVEN STATES ASSIGNMENT
AND ASSUMPTION AGREEMENT ARE CONVEYED “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS”
AS OF THE DATE OF THIS SEVEN STATES ASSIGNMENT AND ASSUMPTION AGREEMENT, WITHOUT
ANY REPRESENTATION OR WARRANTY WHATSOEVER AS TO THEIR CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY, OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED,
AND ASSIGNOR SPECIFICALLY DISCLAIMS ANY SUCH WARRANTY, GUARANTY, OR
REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING
THE ACQUIRED ASSETS.


3.    The Acquired Assets described in Section 1 of this Seven States Assignment
and Assumption Agreement are conveyed to Assignor, and Assignor accepts the
Acquired Assets subject to all of the terms, conditions, restrictions, and
obligations of and under the APA and any other agreements or provisions in
agreements between Assignor and Assignee required or contemplated thereby or
executed in connection therewith. The respective ownership interests conveyed to
Assignee as provided for in this Seven States Assignment and Assumption
Agreement shall be undivided and shall not be subject to partition.


4.    Prior to the date hereof and as necessary from time to time after the
Closing, Assignor shall (i) cooperate with Assignee’s efforts to obtain all
consents, waivers, and approvals required under any of the Assigned Contracts so
as to permit the sale and transfer of all the Acquired Assets to Assignee
pursuant to the APA and this Seven States Assignment and Assumption Agreement
and (ii) perform its obligations under Section 6.4 and Section 6.5 of the APA to
effectuate the transactions contemplated hereunder and under the APA, subject to
Assignee’s obligations to reimburse Assignor for its costs pursuant to Section
6.4 of the APA.
5.    This Seven States Assignment and Assumption Agreement shall be binding
upon, and inure solely to the benefit of, the parties to this Seven States
Assignment and Assumption Agreement and their respective successors (whether by
operation of law or otherwise), legal representatives, and permitted assigns.
6.    This Seven States Assignment and Assumption Agreement, including all
matters of construction, validity, and performance, shall be governed and
construed in the same manner as set forth in the APA.


7.    This Seven States Assignment and Assumption Agreement is delivered
pursuant to and is subject to the APA. In the event of any conflict between the
terms of the APA and the terms of this Seven States Assignment and Assumption
Agreement, the terms of the APA shall prevail.




[SIGNATURES CONTINUED ON FOLLOWING PAGE]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Seven States Assignment and Assumption Agreement has
been signed and delivered by the parties to be effective as of the date first
above written.




 
 
ASSIGNOR:
 
 
SEVEN STATES SOUTHAVEN, LLC,
a Delaware limited liability company
 
 
 
 
 
By: ________________________________
 
 
Name: Jack W. Simmons
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
ASSIGNEE:
 
 
TENNESSEE VALLEY AUTHORITY,
a corporate agency and instrumentality of the United
States of America
 
 
 
 
 
By: ________________________________
 
 
Name: John M. Hoskins
 
 
Title: Senior Vice President and Treasurer and Interim
Chief Risk Officer















--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNED CONTRACTS


1.
Master Power Purchase and Sale Agreement (Tolling Agreement) between Southaven
Power, LLC and Tennessee Valley Authority, dated as of August 22, 2006



2.
Conversion Services Confirmation of Master Power Purchase and Sale Agreement
(Tolling Agreement) between Southaven Power, LLC and Tennessee Valley Authority,
dated as of August 22, 2006



3.
Agreement Extending Conversion Services Confirmation and Master Power Purchase
and Sale Agreement (Tolling Agreement) between Southaven Power, LLC and
Tennessee Valley Authority, dated as of August 31, 2007



4.
Amendment No. 2 to Conversion Services Confirmation between Southaven Power, LLC
and Tennessee Valley Authority, dated as of September 6, 2007



5.
Facility Letter Agreement, by and between Texas Gas Transmission Corporation and
Southaven Power, LLC, dated as of October 23, 2000



6.
Amendment to Facility Letter Agreement, by and between Texas Gas Transmission
Corporation and Cogentrix Energy, LLC, dated as of January 31, 2001



7.
License and Indemnity Agreement, by and between Texas Gas Transmission
Corporation and Southaven Power, LLC, dated as of March 27, 2002



8.
Gas Metering Agreement, between Texas Gas Transmission Corporation and Southaven
Power, LLC, dated as of June 1, 2000



9.
Interconnection Agreement OOPAP-263655, between Tennessee Valley Authority and
    Southaven Power, LLC, dated as of October 10, 2000



10.
Amended and Restated Interconnection and Operating Agreement, by and between
Southaven Power, LLC and Entergy Mississippi, Inc., dated as of October 20, 2000



11.
Long Term Service Agreement, by and between Southaven Power, LLC and General
Electric International, Inc., dated as of October 1, 2001, effective October 21,
2002, as amended by Amendment No. 1, effective as of April 22, 2009, and
Amendment No. 2, effective as of November 21, 2009



12.
Parts Sharing Agreement, by and between Cogentrix Parts Company, Inc. and
Various Project Affiliates, dated as of October 1, 2001, as amended by Amendment
No. 1, dated as of April 26, 2012




--------------------------------------------------------------------------------








13.    Amended and Restated Sewer Agreement, between the City of Southaven and
    Southaven Power, LLC, dated as of August 23, 2000




Software License Agreements


Software license agreements relating to the following software, and any updates
thereto or replacements thereof:


(a)    CeDARs Breeze 75x
(b)    DeltaV
(c)    GE MarkV with HMI







--------------------------------------------------------------------------------






EXHIBIT F


Form of Termination Agreement





--------------------------------------------------------------------------------










TVA No. 00072495, Termination


TERMINATION OF LEASE AGREEMENT




THIS TERMINATION OF LEASE AGREEMENT (the “Termination of Lease Agreement”) is
made and entered into as of the 9th day of August, 2013, by and between Seven
States Southaven, LLC, a Delaware limited liability company (“Southaven”) and
Tennessee Valley Authority, a corporate agency and instrumentality of the United
States Government created and existing under and by virtue of the Tennessee
Valley Authority Act of 1933, as amended, 16 U.S.C. Sections 831 - 831ee (2006 &
Supp V 2011), and acting as to real property as agent in the name of the United
States of America, as lessee (“TVA”). All capitalized terms not otherwise
defined in this Termination of Lease Agreement shall have the meanings given to
them in the Lease (as defined herein).


BACKGROUND STATEMENT


WHEREAS, Southaven and TVA entered into that certain Lease Agreement dated
September 30, 2008, numbered as TVA Contract No. 00072495, which was amended on
April 17, 2009, on April 22, 2010, and on April 18, 2013 (collectively, the
“Lease”), pursuant to which TVA leases from Southaven the “Leased Premises,”
which consist of Southaven’s 90% undivided ownership interest in the Purchased
Assets, as more particularly defined in the Lease; and


WHEREAS, the Term of the Lease was to expire on or before April 30, 2010, which
date was previously extended to September 5, 2013; and


WHEREAS, TVA and Southaven have determined to terminate the Lease in conjunction
with the transfer of all assets currently owned by Southaven and subject to the
Lease, but to preserve the obligation of TVA to pay any remaining Administrative
and General Expenses portion of the Basic Rent under Section 3.3(a) of the Lease
(the “Administrative Costs”) and to preserve the indemnification provisions
thereunder for a period of three (3) years;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TVA and Southaven
agree as follows:


1.    Termination of Lease. Subject to the conditions contained in this
Termination of Lease Agreement, the Lease shall terminate, and shall be of no
further force or effect, as of the close of business on August 9, 2013 (the
“Termination Date”).


2.    Release from Future Obligations. Each party shall be released from all of
its obligations, duties and liabilities under the Lease from and after the
Termination Date, excluding: (a) TVA’s obligation to pay Southaven a final
installment of the Administrative Costs pursuant to Section 3.3(a) (including
any adjustment to Administrative Costs pursuant to clauses (i) or (ii) of
Section 3.3(a) of the Lease) thereunder and (b) each party’s indemnification
obligations under Article 13 of the Lease for any indemnifiable claims



--------------------------------------------------------------------------------






or losses arising prior to the Termination Date, which indemnification
obligations shall survive termination thereof for a period of three (3) years
after the Termination Date. Southaven agrees to provide an invoice to TVA within
forty-five days after the Termination Date for all costs described in item (a)
above, and TVA shall pay such amounts within fifteen (15) days of receipt.


3.    Wind-down/Transition. The effectiveness of this Termination of Lease
Agreement is expressly subject to and conditioned upon the consummation of all
conditions precedent set forth in that certain Asset Purchase Agreement dated
August 6, 2013, between TVA and Southaven.


4.    Binding Effect. This Termination of Lease Agreement shall be governed by
and construed in accordance with the laws of the United States of America,
except to the extent the laws of the State of Mississippi or Tennessee govern
any portion of the Leased Premises, and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, representatives
and assigns. In the event of any inconsistency or conflict between the terms of
this Termination of Lease Agreement and of the Lease, the terms hereof shall
control. Time is of the essence of all of the terms of this Termination of Lease
Agreement.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Southaven and TVA have caused this Termination of Lease
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.
 
SOUTHAVEN
 
TVA:
Seven States Southaven, LLC
a Delaware limited liability company
 
Tennessee Valley Authority
 
 
 
By: ________________________________
 
By: ________________________________
Name: ______________________________
 
Name: ______________________________
Title: _______________________________
 
Title: _______________________________





        





--------------------------------------------------------------------------------














TVA No. 00069956, Termination


TERMINATION OF JOINT OWNERSHIP AGREEMENT




THIS TERMINATION AGREEMENT (the “Termination Agreement”) is made and entered
into as of the 9th day of August, 2013, by and between Seven States Southaven,
LLC, a Delaware limited liability company (“Southaven”) and Tennessee Valley
Authority, a corporate agency and instrumentality of the United States
Government created and existing under and by virtue of the Tennessee Valley
Authority Act of 1933, as amended, 16 U.S.C. Sections 831 - 831ee (2006 & Supp V
2011), and acting as to real property as agent in the name of the United States
of America, as lessee (“TVA”). All capitalized terms not otherwise defined in
this Termination Agreement shall have the meanings given to them in the JOA (as
defined herein).


BACKGROUND STATEMENT


WHEREAS, TVA and Seven States Power Corporation (“SSPC”), a Tennessee
corporation and the parent of Southaven, previously entered into that certain
Joint Ownership Agreement, dated April 30, 2008, numbered as TVA Contract No.
00069956, which was subsequently amended by Supplement No. 1 dated September 2,
2008, Supplement No. 2 dated September 30, 2008, Supplement No. 3 dated April
17, 2009, Supplement No. 4 dated April 22, 2010, and Supplement No. 5 dated
April 18, 2013 (as so amended, the “JOA”); and


WHEREAS, on September 30, 2008, SSPC designated Southaven as the “Designated
Entity” under the JOA, assigned all its rights under the JOA to Southaven, and
specified the Elected Percentage under the JOA to be equal to 90%; and


WHEREAS, the JOA anticipated Long Term Arrangements to be completed on or before
April 30, 2010, which date was previously extended to September 5, 2013; and


WHEREAS, TVA and Southaven have determined that the Long Term Arrangements will
not be consummated as anticipated under the JOA and now desire to terminate the
JOA in conjunction with the transfer of all assets currently owned by Southaven
and subject to the JOA, but to preserve the indemnification provisions of the
JOA for a period of three (3) years;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TVA and Southaven
agree as follows:


1.    Termination of JOA. Subject to the conditions contained in this
Termination Agreement, the JOA shall terminate, and shall be of no further force
or effect, as of the close of business on August 9, 2013 (the “Termination
Date”).


    











--------------------------------------------------------------------------------






2.    Release from Future Obligations. Each party shall be released from all of
its obligations, duties and liabilities under the JOA from and after the
Termination Date, excluding each party’s indemnification obligations under
Section 10 of the JOA for any indemnifiable claims or losses arising prior to
the Termination Date, which indemnification obligations shall survive
termination thereof for a period of three (3) years after the Termination Date.


3.    Wind-down/Transition. The effectiveness of this Termination Agreement is
expressly subject to and conditioned upon the consummation of all conditions
precedent set forth in that certain Asset Purchase Agreement dated August 6,
2013, between TVA and Southaven.


4.    Binding Effect. This Termination Agreement shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Tennessee, and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, representatives and assigns. In
the event of any inconsistency or conflict between the terms of this Termination
Agreement and of the JOA, the terms hereof shall control. Time is of the essence
of all of the terms of this Termination Agreement.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Southaven and TVA have caused this Termination Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.
 
SOUTHAVEN
 
TVA:
Seven States Southaven, LLC
a Delaware limited liability company
 
Tennessee Valley Authority
 
 
 
By: ________________________________
 
By: ________________________________
Name: ______________________________
 
Name: ______________________________
Title: _______________________________
 
Title: _______________________________







--------------------------------------------------------------------------------






EXHIBIT H


Form of Deed





--------------------------------------------------------------------------------








 




____________________________Space Above Line for Official Use
Only__________________________


Prepared by[ and return to]:


[_______], Attorney
[Tennessee Valley Authority]
[1101 Market Street, SP 3L]
[Chattanooga, Tennessee 37402-2801]
[Telephone: (423) 751-6317]
Co-Prepared by for purposes of complying with Mississippi Law[ and return to]:
Butler, Snow, O’Mara, Stevens & Cannada, PLLC
Attn: Ronald G. Taylor, MS Bar No. 7992
Post Office Box 6010
Ridgeland, Mississippi 39158-6010
Telephone: (601) 948-5711
Grantor:
Seven States Southaven, LLC
Attn: John I. Cooke
1206 South Broad Street
Chattanooga, Tennessee 37402
Telephone: (423) 756-6511
Grantee:
United States of America
Tennessee Valley Authority
Attn: James E. Norris
400 West Summit Hill Drive
Knoxville, Tennessee 37902
Telephone: (865) 632-4464
Indexing Instructions:


To the Chancery Clerk of DeSoto County, Mississippi:
The real property described herein is situated in the Southwest Quarter of
Section 15, Township 1 South, Range 8 West and the Southeast Quarter of
Section 16, Township 1 South, Range 8 West, all in DeSoto County, Mississippi.

TVA TRACT NO. XSCBTS-1 S.1X
SPECIAL WARRANTY DEED
THIS INDENTURE, made and entered into as of the 9th day of August, 2013, by and
between SEVEN STATES SOUTHAVEN, LLC, a Delaware limited liability company
(hereinafter sometimes referred to as “GRANTOR”), and the UNITED STATES OF
AMERICA (hereinafter sometimes referred to as “GRANTEE”), acting herein by and
through its legal agent, the TENNESSEE VALLEY AUTHORITY (hereinafter sometimes
referred to as “TVA”), a corporation created and existing under an Act of
Congress known as the Tennessee Valley Authority Act of 1933, as amended.
W I T N E S S E T H



--------------------------------------------------------------------------------










WHEREAS, GRANTOR, by virtue of Special Warranty Deed from TVA dated September
26, 2008, of record in Deed Book 594, page 475, in the office of the Chancery
Court Clerk of DeSoto County, Mississippi, and virtue of Special Warranty Deed
from TVA dated April 17, 2009, of record in Deed Book 606, page 527, in the
office of the Chancery Court Clerk of DeSoto County, Mississippi, acquired an
undivided ninety percent (90%) interest (the “Acquired Interest”) in and to
Parcels 1 and 2, and certain easement rights over, under, and across Parcel 3,
which parcels are more particularly described in Exhibit A, which is attached
hereto and made a part hereof (Parcels 1, 2, and 3 collectively referred to
herein as the “Property”); and
WHEREAS, GRANTOR and TVA have entered into that certain Asset Purchase Agreement
dated August 6, 2013 (the “APA”), pursuant to which TVA has purchased all of the
GRANTOR’S right, title, and interest in and to the Acquired Interest in the
Property;
WHEREAS, simultaneous with the execution and delivery of the APA, TVA entered
into the Participation Agreement, dated August 6, 2013 (“Participation
Agreement”), among TVA; Southaven Combined Cycle Generation LLC, a Delaware
limited liability company (“Owner Lessor”); Wilmington Trust, National
Association; Southaven Holdco LLC, a Delaware limited liability company; and
Wilmington Trust Company;
WHEREAS, TVA is acquiring the Acquired Interest in the Property under the APA
subject to the right of Owner Lessor to lease (simultaneous with the acquisition
of the Acquired Interest) from TVA the undivided ninety percent (90%) interest
in Parcel 1 as described in Exhibit A conveyed hereunder pursuant to the terms
and conditions of the Ground Lease Agreement, dated August 9, 2013 (“Ground
Lease”), between TVA and Owner Lessor; and
NOW THEREFORE, for and in consideration of the covenants, promises and
obligations set forth in the APA, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, GRANTOR does hereby
grant, bargain, sell, transfer, specially warrant and convey to GRANTEE, subject
to the provisions of the APA, and any revisions or supplements thereto, the
Acquired Interest in the Property, as described in said Exhibit A.
This conveyance and its special warranty is subject to any and all prior
reservations and/or exceptions to oil, gas, and other minerals and rights
incidental thereto and any and all restrictions, covenants, easements,
dedications, rights-of-way, and other matters of record affecting the Property,
and Owner Lessor’s right to lease from TVA the undivided ninety percent (90%)
interest in Parcel 1 as described in Exhibit A conveyed hereunder pursuant to
the terms of the Ground Lease.
GRANTOR shall not be responsible for any ad valorem taxes or special assessments
which may be imposed upon the Property.
TO HAVE AND TO HOLD the Acquired Interest in the Property together with all
rights and appurtenances thereto belonging unto GRANTEE, its successors, and
assigns forever.
And GRANTOR does hereby covenant that it is seized and possessed of the
Property; that said land is free and clear of liens and encumbrances except as
set forth herein; and that, subject to the conditions, reservations,
restrictions, exceptions, and/or limitations contained herein, it will warrant
and defend the title thereto against the lawful demands of all persons claiming
by, through, or under the GRANTOR, but not further or otherwise.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, GRANTOR has caused this instrument to be executed as of the
___ day of _____________________, 2013, by its duly authorized officer.
 
 
 
SEVEN STATES SOUTHAVEN, LLC,
a Delaware limited liability company
 
 
 
 
By:
_____________________________
 
 
  Name:
 
 
  Title:



STATE OF TENNESSEE
)
 
 
 
)
SS
 
COUNTY OF HAMILTON
)
 
 



Personally appeared before me, the undersigned authority in and for the said
county and state, on this ________ day of __________________, 2013, within my
jurisdiction, the within named ____________________________, who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed in
the above and foregoing Special Warranty Deed and acknowledged that he/she
executed the same in his/her representative capacity, and that by his/her
signature on the instrument, and as the act and deed of the person or entity
upon behalf of which he/she acted, executed the above and foregoing Special
Warranty Deed, after first having been duly authorized so to do.
 
 
 
 
Notary Public
 
 
 
My Commission Expires:
 

[Affix official seal, if applicable]


 





--------------------------------------------------------------------------------






EXHIBIT A
SOUTHAVEN COMBUSTION TURBINE SITE




Parcel 1 (Acquisition Tract SCBTS-1)


A parcel of land lying in the SW1/4 of Section 15 Township 1 South Range 8 West
in DeSoto County, State of Mississippi, being on the Southaven Combustion
Turbine Site and at the intersection of Tulane Road and Stateline Road, as shown
on US-TVA Drawing No. 112 MS 421 B 99(D) R.1 (formerly US-TVA Drawing No. 112 MS
422 B 100(D) R.0) and being more particularly described as follows:


Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S42°05'16"E, 13,353.72 feet to an angle
iron (set) on the accepted Mississippi-Tennessee state line being corner No.
SCBTS-1 and the Point of Beginning:


Thence leaving the point of beginning and said Mississippi-Tennessee state line
S02°11'31"W, 1,100.72 feet to a rebar (found) in the northern right of way of
Stateline Road, being corner No. SCBTS-2; thence continuing with said right of
way for the following two calls; N87°47'07"W, 304.06 feet to a rebar (found),
being corner No. SCBTS-3; thence N87°47'41" W, 104.99 feet to a (3/8") rebar
(found), being corner No. SCBTS-6; thence leaving said right of way N02°12'24"E,
206.98 feet to a (3/8") rebar (found), being corner No. SCBTS-5; thence parallel
with north right of way of Stateline Road N87°48'27"W, 1,260.36 feet to rebar
with cap (found) and stamped "THY INC. #888" in the eastern right of way of
Tulane Road, being corner No. SCBTS-7; thence with said right of way
N02°15'03"E, 899.31 feet to a rebar with cap (found) on the accepted
Mississippi-Tennessee state line, being corner No. SCBTS-8; thence leaving said
right of way and with said state line S87°36'39"E, 1,668.44 feet to the point of
beginning.


Located on VTM Quad Horn Lake, MS.


Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.








--------------------------------------------------------------------------------








Parcel 2 (Acquisition Tract SCBTS-2)
A parcel of land lying in the SE1/4 of Section 16 Township 1 South Range 8 West
in Desoto County, State of Mississippi, being on the Southaven Combustion
Turbine Site and at the intersection of Tulane Road and Stateline Road, as shown
on US-TVA Drawing No. 112 MS 421 B 99(D) R.1 (formerly US-TVA Drawing No. 112 MS
422 B 100(D) R.0) and being more particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S33°33’03”E, 12,943.26 feet to a rebar
(found) in the west right of way of Tulane Road, being corner No. SCBTS-9 and
the Point of Beginning:
Thence leaving the point of beginning and said right of way N87°55’13”W, 225.69
feet to a nail (60d) (found), being corner No. SCBTS-10;
thence N87°42’13”W, 420.76 feet to a rebar without cap (found), being corner No.
SCBTS-11; thence N02°36’46”E, 209.28 feet to a rebar without cap (found), being
corner No. SCBTS-12; thence N87°28’38”W, 210.14 feet to an iron pipe (1.5”)
(found), being corner No. SCBTS-13; thence S02°13’39”W, 209.42 feet to a pin
(found), being corner No. SCBTS-14;
thence S02°43’42”W, 155.47 feet to a rebar with cap (found) in the north right
of way of Stateline Road, being corner No. SCBTS-15;
thence with road said right of way N87°43’40”W, 415.16 feet to a rebar (found),
being corner No. SCBTS-16;
thence N02°24’39”E, 673.73 feet to an iron pipe (1.5”) (found), being corner No.
SCBTS-17; thence S87°35’36”E, 434.83 feet to a rebar (found), being corner No.
SCBTS-18;
thence N02°19’08” E, 435.00 feet to a rebar (found) on the accepted
Mississippi-Tennessee state line, being corner No. SCBTS-19;
thence with said state line for the following calls:
S87°35’34”E, 311.41 feet to an angle iron (set), being corner No. SCBTS-26;
thence S87°35’28”E, 523.19 feet to an iron pipe (found) in the west right of way
of Tulane Road, being Corner No. SCBTS-20;
thence leaving said state line and with said road right of way S02°15’57”W,
206.15 feet to a rebar (found), being corner No. SCBTS-21;
thence leaving said right of way N87°38’49”W, 158.80 feet to a rebar (found),
being corner No. SCBTS-22;
thence S02°07’35”W, 209.14 feet to an iron pipe (found), being corner No.
SCBTS-23;
thence S87°29’48”E, 158.20 feet to a rebar (found) in the western right of way
of Tulane Road, being corner No. SCBTS-24;
thence with said road right of way S02°15’14”W, 534.74 feet to the point of
beginning and containing 23.14 acres.


Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801






--------------------------------------------------------------------------------








Parcel 3 - Transmission Line Easement (Acquisition Tract SCBTS-4-TL)
An easement for transmission line purposes as described in that certain
Transmission Line Easement dated November 21, 2000, between Entergy Mississippi,
Inc. and Southaven Power, LLC, recorded December 8, 2000 in Deed Book 384, page
81 over, under and across a parcel of land lying in the SE1/4 of Section 16
Township 1 South Range 8 West in Desoto County, State of Mississippi, being on
the Southaven Combustion Turbine Site, as shown on US-TVA Drawing No. 112 MS 421
B 99(D) R.1 (formerly US-TVA Drawing No. 112 MS 422 B 100(D) R.0) and being more
particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S29°12’19”E, 12,075.19 feet to a point in
the western line of tract SCBTS-2, being corner SCBTS-33 and the Point of
Beginning:
Thence leaving the point of beginning and said western line of tract SCBTS-2
N89°54’39”W,
417.53 feet to a point, being corner No. SCBTS-34;
thence N44°04’03”W, 81.72 feet to a point, being corner No. SCBTS-35;
thence N45°55’57”E, 150.00 feet to a point, being corner No. SCBTS-36;
thence S44°04’03”E, 18.29 to a point, being Corner No. SCBTS-37;
thence S89°54’39”E, 360.18 to a point, being Corner No. SCBTS-38;
thence S02°24’35”W, 150.12 feet to the point of beginning and containing 1.51
acres.


Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801




--------------------------------------------------------------------------------










Prepared by:
 
 
 
[___________], Attorney
[Tennessee Valley Authority]
[1101 Market Street, SP 3L]
[Chattanooga, Tennessee 37402-2801]
[Telephone: (423) 751-6317]

TVA TRACT NO. XSCBTS-2 S. 1X
SPECIAL WARRANTY DEED
THIS INDENTURE, made and entered into as of the 9th day of August, 2013, by and
between the SEVEN STATES SOUTHAVEN, LLC, a Delaware limited liability company
(hereinafter sometimes referred to as “GRANTOR”), and the UNITED STATES OF
AMERICA (hereinafter sometimes referred to as “GRANTEE”), acting herein by and
through its legal agent, the TENNESSEE VALLEY AUTHORITY (hereinafter sometimes
referred to as “TVA”), a corporation created and existing under an Act of
Congress known as the Tennessee Valley Authority Act of 1933, as amended.
W I T N E S S E T H
WHEREAS, GRANTOR, by virtue of Special Warranty Deed from TVA dated September
26, 2008, of record as Instrument No. 08130042 in the office of the Register of
Shelby County, Tennessee, and virtue of Special Warranty Deed from TVA dated
April 17, 2009, of record as Instrument No. 09044949 in the office of the
Register of Shelby County, Tennessee, acquired an undivided ninety percent (90%)
interest (the “Acquired Interest”) in and to Parcel 1 and the benefits of a
Transmission Line Corridor in, on, over, and across the Transmission Line
Corridor Parcel, which parcels are more particularly described in Exhibit A,
which is attached hereto and made a part hereof (Parcel 1 and the Transmission
Line Corridor Parcel collectively referred to herein as the “Property”); and
WHEREAS, GRANTOR and TVA have entered into that certain Asset Purchase Agreement
dated August 6, 2013 (the “APA”), pursuant to which TVA has purchased all of the
GRANTOR’S right, title, and interest in and to the Acquired Interest in the
Property; and
NOW THEREFORE, for and in consideration of the covenants, promises and
obligations set forth in the APA, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, GRANTOR does hereby
grant, bargain, sell, transfer, and convey to GRANTEE, subject to the provisions
of the APA, and any revisions or supplements thereto, the Acquired Interest in
the Property, as described in said Exhibit A.
This conveyance and its warranty is subject to any and all prior reservations
and/or exceptions to oil, gas, and other minerals and rights incidental thereto
and any and all restrictions, covenants, easements, dedications, rights-of-way,
and other matters of record affecting the Property.
GRANTOR shall not be responsible for any ad valorem taxes or special assessments
that may be imposed upon the Property.






--------------------------------------------------------------------------------








TO HAVE AND TO HOLD the Acquired Interest in the Property together with all
rights and appurtenances thereto belonging unto GRANTEE, its successors, and
assigns forever.
And GRANTOR does hereby covenant that it is seized and possessed of the
Property; that said land is free and clear of liens and encumbrances except as
set forth herein; and that, subject to the conditions, reservations,
restrictions, exceptions, and/or limitations contained herein, it will warrant
and defend the title thereto against the lawful demands of all persons claiming
by, through, or under the GRANTOR, but not further or otherwise.




--------------------------------------------------------------------------------




TVA TRACT NO. XSCBTS-2 S. 1X




IN WITNESS WHEREOF, GRANTOR has caused this instrument to be executed as of the
___ day of August, 2013, by its duly authorized officer.
 
SEVEN STATES SOUTHAVEN, LLC,
a Delaware limited liability company
 
 
 
By:
 
 
 
Name:
 
 
Title:



STATE OF TENNESSEE
)
 
 
 
)
 
 
COUNTY OF HAMILTON
)
 
 



On the ____ day of______________, 2013, before me appeared [__________], to me
personally known, who, being by me duly sworn, did say that [__] is the
[_________], of SEVEN STATES SOUTHAVEN, LLC, the within named GRANTOR, a
Delaware limited liability company, and that such person, as the duly authorized
officer of GRANTOR, executed the foregoing instrument for the purpose therein
contained.
WITNESS my hand and official seal of office in Chattanooga, Tennessee, the day
and year aforesaid.
 
 
Notary Public
 
 
 
My Commission Expires: ______________________
 



Name and address of Grantor:
Seven States Southaven, LLC
1206 South Broad Street
Chattanooga, Tennessee 37402
Telephone: (423) 756-6511
Address of Grantee:
United States of America
Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, Tennessee 37902
Telephone: (865) 632-3366



Tax Parcel Number: 076-1440-0-00021-0




--------------------------------------------------------------------------------






TVA Tract No. XSCBTS-2 S.1X








AFFIDAVIT OF EXEMPTION FROM TRANSFER TAX
STATE OF TENNESSEE
)
 
 
 
)
 
 
COUNTY OF SHELBY
)
 
 



The undersigned hereby offers this instrument for recording within the meaning
of the statutes of the State of Tennessee, and hereby swears and affirms that
the transfer hereunder to the UNITED STATES OF AMERICA is exempt from transfer
tax.
 
 
 
Affiant



Sworn to and subscribed before me this ______ day of _________________, 2013.
 
 
 
 
 
Title:
 
 
 
 
My Commission Expires:
 
 











--------------------------------------------------------------------------------










EXHIBIT A
SOUTHAVEN COMBUSTION TURBINE SITE


Parcel 1 (Acquisition Tract SCBTS-3)
A parcel of land lying in the in the Third Civil District of Shelby County,
State of Tennessee, being on the Southaven Combustion Turbine Site and at the
intersection of Tulane Road and Windsor Road, as shown on US-TVA Drawing No. 112
MS 421 B 99(D) R.1 (formerly US-TVA Drawing No. 112 MS 422 B 100(D) R.0) and
being more particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S41°31’41”E, 10,982.12 feet to an iron
pipe with cap (found) in the west right of way of Tulane Road being corner No.
SCBTS-32 and the Point of Beginning:
Thence leaving the point of beginning and with said right of way S02°12’12”W,
1,617.62 feet to a rebar (found), being corner No. SCBTS-25;
thence N88°17’26”W, 27.82 feet to an iron pipe (found), being corner No.
SCBTS-20
thence N87°35’28”W, 523.19 feet to an angle iron (set), being Corner No.
SCBTS-26;
thence N02°21’10”E, 126.18 feet to an angle iron (set), being Corner No.
SCBTS-27;
thence N02°21’15”E, 238.59 feet to an angle iron (set), being Corner No.
SCBTS-30;
thence N02°20’30”E, 1,271.29 feet to an iron pipe (2”) (found) in the south line
of Windsor Road, being corner No. SCBTS-31;
thence with said south line S85°41’42”E, 547.38 feet to the point of beginning
and containing
20.51 acres.


Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801




--------------------------------------------------------------------------------




TVA TRACT NO. XSCBTS-2 S. 1X




Transmission Line Corridor
A parcel of land lying in the in the Third Civil District of Shelby County,
State of Tennessee, being on the Southaven Combustion Turbine Site and at the
intersection of Tulane Road and Windsor Road, as shown on US-TVA Drawing No. 112
MS 421 B 99(D) R.1 (formerly US-TVA Drawing No. 112 MS 422 B 100(D) R.0) and
being more particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S34°33’26”E, 11,764.90 feet to an angle
iron (set) being corner No. SCBTS-27 and the Point of Beginning:
Thence leaving the point of beginning N54°36’16”W, 480.01 feet to an angle iron
(set), being Corner No. SCBTS-28;
thence N35°24’01”E, 200.01 feet to an angle iron (set), being Corner No.
SCBTS-29
thence S54°36’16”E, 349.90 feet to an angle iron (set), being Corner No.
SCBTS-30;
thence S02°21’15”W, 238.59 feet to the point of beginning and containing 1.91
acres.
Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801












--------------------------------------------------------------------------------






DISCLOSURE SCHEDULES
to the
ASSET PURCHASE AGREEMENT
by and between
Tennessee Valley Authority,
as Buyer,
and
Seven States Southaven, LLC,
as Seller


Dated as of August 6, 2013





--------------------------------------------------------------------------------














SCHEDULES


Item
Description
 
 
Schedule 2.1(a)
Facility Tangible Property
Schedule 2.1(b)
Real Property
Schedule 2.1(c)
Easements
Schedule 2.1(d)
Tangible Intellectual Property
Schedule 2.1(e)
Assigned Contracts
Schedule 2.1(f)
Assigned Permits
Schedule 2.1(h)
Emissions Allowances
Schedule 2.1(i)
Prepaid Assets and Expenses
Schedule 2.1(j)
Facility Books and Records
Schedule 2.2
Excluded Assets
Schedule 4.3
Seller’s Consents and Approvals
Schedule 4.4
Liens
Schedule 4.6
Tax Matters





--------------------------------------------------------------------------------






General Terms
1.
Any terms used in these Disclosure Schedules but not defined herein shall have
the same meanings ascribed thereto in the Asset Purchase Agreement (the
“Agreement”), dated as of August 6, 2013, by and among Seven States Southaven,
LLC (“Seller”), and Tennessee Valley Authority (“Buyer”), of which these
Disclosure Schedules are a part.

2.
Any disclosures contained in these Disclosure Schedules that refer to a document
are qualified in their entirety by reference to the text of such document.

3.
No disclosure of any matter contained in these Disclosure Schedules shall create
an implication that such matter, or any matter like it, is required to be
disclosed on any Disclosure Schedule, is material, constitutes a Seller Material
Adverse Effect or would meet any criterion or legal standard specified in the
Agreement.

4.
The headings contained in these Disclosure Schedules are for reference only and
shall not affect in any way the meaning or interpretation of these Disclosure
Schedules.

5.
Each exception and other response to the Agreement set forth in this Disclosure
Schedule is identified by reference to, or has been grouped under a heading
referring to, a specific individual section or subsection of the Agreement, and,
except as otherwise specifically stated or as is reasonably apparent with
respect to such exception, relates only to such section or subsection.

6.
Seller may, from time to time prior to the Closing, notify Buyer of any changes
or additions to any of Seller’s Disclosure Schedules to the Agreement by
delivering amendments or supplements thereto, if any, as of a reasonably current
date prior to the Closing. Such notification, change, addition, amendment or
supplement by Seller shall have no effect for purposes of determining whether
Buyer’s conditions to Closing set forth in Section 3.2 of the Agreement have
been fulfilled. If the Closing occurs, all matters disclosed by Seller pursuant
to any such notification, change, addition, amendment or supplement made prior
to the Closing shall be deemed to be included in the Disclosure Schedules as of
the Closing and shall be deemed to have cured any breach or inaccuracy of any
representation or warranty in this Agreement (it being understood that the
consummation of the Closing will be deemed to constitute a waiver of such
breach).





--------------------------------------------------------------------------------






SCHEDULE 2.1(a)
FACILITY TANGIBLE PROPERTY


1. The Facility, as more fully described in Exhibit A of the Agreement.






--------------------------------------------------------------------------------










SCHEDULE 2.1(b)
REAL PROPERTY




Real Property Located in Mississippi


Parcel 1: The Facility Site (Acquisition Tract SCBTS-1)
A parcel of land lying in the SW1/4 of Section 15 Township 1 South Range 8 West
in DeSoto County, State of Mississippi, being on the Southaven Combustion
Turbine Site and at the intersection of Tulane Road and Stateline Road, as shown
on US-TVA Drawing No. 112 MS 421 B 99(D) R.1 (formerly US-TVA Drawing No. 112 MS
422 B 100(D) R.0) and being more particularly described as follows:


Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S42°05'16"E, 13,353.72 feet to an angle
iron (set) on the accepted Mississippi-Tennessee state line being corner No.
SCBTS-1 and the Point of Beginning:


Thence leaving the point of beginning and said Mississippi-Tennessee state line
S02°11'31"W, 1,100.72 feet to a rebar (found) in the northern right of way of
Stateline Road, being corner No. SCBTS-2; thence continuing with said right of
way for the following two calls; N87°47'07"W, 304.06 feet to a rebar (found),
being corner No. SCBTS-3; thence N87°47'41" W, 104.99 feet to a (3/8") rebar
(found), being corner No. SCBTS-6; thence leaving said right of way N02°12'24"E,
206.98 feet to a (3/8") rebar (found), being corner No. SCBTS-5; thence parallel
with north right of way of Stateline Road N87°48'27"W, 1,260.36 feet to rebar
with cap (found) and stamped "THY INC. #888" in the eastern right of way of
Tulane Road, being corner No. SCBTS-7; thence with said right of way
N02°15'03"E, 899.31 feet to a rebar with cap (found) on the accepted
Mississippi-Tennessee state line, being corner No. SCBTS-8; thence leaving said
right of way and with said state line S87°36'39"E, 1,668.44 feet to the point of
beginning.


Located on VTM Quad Horn Lake, MS.
 
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.






Parcel 2 (Acquisition Tract SCBTS-2)
A parcel of land lying in the SE1/4 of Section 16 Township 1 South Range 8 West
in Desoto County, State of Mississippi, being on the Southaven Combustion
Turbine Site and at the intersection of Tulane Road and Stateline Road, as shown
on US-TVA Drawing No. 112 MS 422 B 100(D) R.0 and being more particularly
described as follows:




--------------------------------------------------------------------------------






Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S33°33’03”E, 12,943.26 feet to a rebar
(found) in the west right of way of Tulane Road, being corner No. SCBTS-9 and
the Point of Beginning:
Thence leaving the point of beginning and said right of way N87°55’13”W, 225.69
feet to a nail (60d) (found), being corner No. SCBTS-10;
thence N87°42’13”W, 420.76 feet to a rebar without cap (found), being corner No.
SCBTS-11; thence N02°36’46”E, 209.28 feet to a rebar without cap (found), being
corner No. SCBTS-12; thence N87°28’38”W, 210.14 feet to an iron pipe (1.5”)
(found), being corner No. SCBTS-13; thence S02°13’39”W, 209.42 feet to a pin
(found), being corner No. SCBTS-14;
thence S02°43’42”W, 155.47 feet to a rebar with cap (found) in the north right
of way of Stateline Road, being corner No. SCBTS-15;
thence with road said right of way N87°43’40”W, 415.16 feet to a rebar (found),
being corner No. SCBTS-16;
thence N02°24’39”E, 673.73 feet to an iron pipe (1.5”) (found), being corner No.
SCBTS-17; thence S87°35’36”E, 434.83 feet to a rebar (found), being corner No.
SCBTS-18;
thence N02°19’08” E, 435.00 feet to a rebar (found) on the accepted
Mississippi-Tennessee state line, being corner No. SCBTS-19;
thence with said state line for the following calls:
S87°35’34”E, 311.41 feet to an angle iron (set), being corner No. SCBTS-26;
thence S87°35`28”E, 523.19 feet to an iron pipe (found) in the west right of way
of Tulane Road, being Corner No. SCBTS-20;
thence leaving said state line and with said road right of way S02°15’57”W,
206.15 feet to a rebar (found), being corner No. SCBTS-21;
thence leaving said right of way N87°38’49”W, 158.80 feet to a rebar (found),
being corner No. SCBTS-22;
thence S02°07’35”W, 209.14 feet to an iron pipe (found), being corner No.
SCBTS-23;
thence S87°29’48”E, 158.20 feet to a rebar (found) in the western right of way
of Tulane Road, being corner No. SCBTS-24;
thence with said road right of way S02°15’14”W, 534.74 feet to the point of
beginning and containing 23.14 acres.


Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801








--------------------------------------------------------------------------------






Parcel 3 - Transmission Line Easement (Acquisition Tract SCBTS-4-TL)
An easement for transmission line purposes as described in that certain
Transmission Line Easement dated November 21, 2000, between Entergy Mississippi,
Inc. and Southaven Power, LLC, recorded December 8, 2000 in Deed Book 384, page
81 over, under and across a parcel of land lying in the SE1/4 of Section 16
Township 1 South Range 8 West in Desoto County, State of Mississippi, being on
the Southaven Combustion Turbine Site, as shown on US-TVA Drawing No. 112 MS 422
B 100(D) R.0 and being more particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S29°12’19”E, 12,075.19 feet to a point in
the western line of tract SCBTS-2, being corner SCBTS-33 and the Point of
Beginning:
Thence leaving the point of beginning and said western line of tract SCBTS-2
N89°54’39”W,
417.53 feet to a point, being corner No. SCBTS-34;
thence N44°04’03”W, 81.72 feet to a point, being corner No. SCBTS-35;
thence N45°55’57”E, 150.00 feet to a point, being corner No. SCBTS-36;
thence S44°04’03”E, 18.29 to a point, being Corner No. SCBTS-37;
thence S89°54’39”E, 360.18 to a point, being Corner No. SCBTS-38;
thence S02°24’35”W, 150.12 feet to the point of beginning and containing 1.51
acres.


Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801




--------------------------------------------------------------------------------






Real Property Located in Tennessee
Parcel 1 (Acquisition Tract SCBTS-3)
A parcel of land lying in the in the Third Civil District of Shelby County,
State of Tennessee, being on the Southaven Combustion Turbine Site and at the
intersection of Tulane Road and Windsor Road, as shown on US-TVA Drawing No. 112
MS 422 B 100(D) R.0 and being more particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S41°31’41”E, 10,982.12 feet to an iron
pipe with cap (found) in the west right of way of Tulane Road being corner No.
SCBTS-32 and the Point of Beginning:
Thence leaving the point of beginning and with said right of way S02°12’12”W,
1,617.62 feet to a rebar (found), being corner No. SCBTS-25;
thence N88°17’26”W, 27.82 feet to an iron pipe (found), being corner No.
SCBTS-20
thence N87°35’28”W, 523.19 feet to an angle iron (set), being Corner No.
SCBTS-26;
thence N02°21’10”E, 126.18 feet to an angle iron (set), being Corner No.
SCBTS-27;
thence N02°21’15”E, 238.59 feet to an angle iron (set), being Corner No.
SCBTS-30;
thence N02°20’30”E, 1,271.29 feet to an iron pipe (2”) (found) in the south line
of Windsor Road, being corner No. SCBTS-31;
thence with said south line S85°41’42”E, 547.38 feet to the point of beginning
and containing
20.51 acres.


Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801










--------------------------------------------------------------------------------






Transmission Line Corridor
A parcel of land lying in the in the Third Civil District of Shelby County,
State of Tennessee, being on the Southaven Combustion Turbine Site and at the
intersection of Tulane Road and Windsor Road, as shown on US-TVA Drawing No. 112
MS 421 B 99(D) R.0 and being more particularly described as follows:
Commencing at a concrete monument (found) (Coordinates: N. 275,703.11, E.
750,567.00), being NGS MON 153; thence S34°33’26”E, 11,764.90 feet to an angle
iron (set) being corner No. SCBTS-27 and the Point of Beginning:
Thence leaving the point of beginning N54°36’16”W, 480.01 feet to an angle iron
(set), being Corner No. SCBTS-28;
thence N35°24’01”E, 200.01 feet to an angle iron (set), being Corner No.
SCBTS-29;
thence S54°36’16”E, 349.90 feet to an angle iron (set), being Corner No.
SCBTS-30;
thence S02°21’15”W, 238.59 feet to the point of beginning and containing 1.91
acres.


Located on VTM Quad Horn Lake, MS.
Positions of corners and directions of lines are referred to the Tennessee
Lambert State Coordinate System and NAD 83 (2007) Horizontal Datum.
This description was prepared from an ALTA survey dated May 1, 2000 and a survey
dated December 18, 2007 by:
Tennessee Valley Authority
MR 4B-C
Chattanooga, TN 37402-2801










--------------------------------------------------------------------------------






SCHEDULE 2.1(c)
EASEMENTS


1.
Transmission Line Easement, dated November 21, 2000, by and between Entergy
    Mississippi, Inc. and Southaven Power, LLC



2.
Transmission Line Easement, dated December 12, 2000, by and between Cogentrix
    Southaven Properties, LLC and Southaven Power, LLC



3.
Transmission Line Easement, dated May 24, 2001, by and between Cogentrix
Southaven     Properties, LLC and Southaven Power, LLC



4.
Transmission Line Corridor Rights, granted pursuant to Interconnection
Agreement, dated October 10, 2000, by and between Tennessee Valley Authority and
Southaven Power, LLC, for the tract defined by Instrument KS 6360, dated
December 4, 2000









--------------------------------------------------------------------------------




SCHEDULE 2.1(d)
TANGIBLE INTELLECTUAL PROPERTY




Any software license agreements identified as Assigned Contracts, including all
updates thereto and replacements thereof.








--------------------------------------------------------------------------------






SCHEDULE 2.1(e)
ASSIGNED CONTRACTS


1.
Master Power Purchase and Sale Agreement (Tolling Agreement) between Southaven
Power, LLC and Tennessee Valley Authority, dated as of August 22, 2006



2.
Conversion Services Confirmation of Master Power Purchase and Sale Agreement
(Tolling Agreement) between Southaven Power, LLC and Tennessee Valley Authority,
dated as of August 22, 2006



3.
Agreement Extending Conversion Services Confirmation and Master Power Purchase
and Sale Agreement (Tolling Agreement) between Southaven Power, LLC and
Tennessee Valley Authority, dated as of August 31, 2007



4.
Amendment No. 2 to Conversion Services Confirmation between Southaven Power, LLC
and Tennessee Valley Authority, dated as of September 6, 2007



5.
Facility Letter Agreement, by and between Texas Gas Transmission Corporation and
    Southaven Power, LLC, dated as of October 23, 2000



6.
Amendment to Facility Letter Agreement, by and between Texas Gas Transmission
    Corporation and Cogentrix Energy, LLC, dated as of January 31, 2001



7.
License and Indemnity Agreement, by and between Texas Gas Transmission
Corporation     and Southaven Power, LLC, dated as of March 27, 2002



8.
Gas Metering Agreement, between Texas Gas Transmission Corporation and Southaven
Power, LLC, dated as of June 1, 2000



9.
Interconnection Agreement OOPAP-263655, between Tennessee Valley Authority and
    Southaven Power, LLC, dated as of October 10, 2000



10.
Amended and Restated Interconnection and Operating Agreement, by and between
    Southaven Power, LLC and Entergy Mississippi, Inc., dated as of October 20,
2000



11.
Long Term Service Agreement, by and between Southaven Power, LLC and General
Electric International, Inc., dated as of October 1, 2001, effective October 21,
2002, as amended by Amendment No. 1, effective as of April 22, 2009, and
Amendment No. 2, effective as of November 21, 2009



12.
Parts Sharing Agreement, by and between Cogentrix Parts Company, Inc. and
Various Project Affiliates, dated as of October 1, 2001, as amended by Amendment
No. 1, dated as of April 26, 2012







--------------------------------------------------------------------------------






13.
Amended and Restated Sewer Agreement, between the City of Southaven and
Southaven     Power, LLC, dated as of August 23, 2000





Software License Agreements


Software license agreements relating to the following software, and any updates
thereto or replacements thereof:


(a)    CeDARs Breeze 75x
(b)    DeltaV
(c)    GE MarkV with HMI








--------------------------------------------------------------------------------






SCHEDULE 2.1(f)
ASSIGNED PERMITS


1.
Southaven NPDES Water Control Permit, DeSoto County, Permit Number MSP091679,
    dated as of December 8, 2005



2.
Permit to Divert or Withdraw for Beneficial Use the Public Waters MS-GW-15453,
dated     as of October 26, 1999



3.
Well Permit To Divert or Withdraw for Beneficial Use the Public Waters
MS-GW-    15555, dated as of October 10, 2000



4.
Well Permit to Divert or Withdraw for Beneficial Use the Public Waters
MS-GW-15556,     dated as of October 10, 2000



5.
Well Permit To Divert or Withdraw for Beneficial Use the Public Waters
MS-GW-    15557, dated as of October 10, 2000



6.
Well Permit To Divert or Withdraw for Beneficial Use the Public Waters
MS-GW-    15558, dated as of October 10, 2000



7.
Well Permit To Divert or Withdraw for Beneficial Use the Public Waters
MS-GW-    15559, dated as of October 10, 2000



8.
Well Permit To Divert or Withdraw for Beneficial Use the Public Waters
MS-GW-    15560, dated as of October 10, 2000



9.
Storm Water Baseline General Permit For Industrial Activities, Permit Number
MSR001420, dated as of October 8, 2005



10.
Department of the Army, Wetlands Permit, Coverage Number 000190060, dated as of
    November 11, 2000



11.
Amended and Restated Sewer Agreement, between the City of Southaven and
Southaven     Power, LLC, dated as of August 23, 2000



12.
Municipal Development Agreement, by and between the City of Southaven,
Mississippi and Cogentrix Energy, LLC, dated as of June 7, 1999



13.
Southaven Power, LLC, State of Mississippi Air Pollution Control Title V Permit
No.     0680-00095 issued May 24, 2005







--------------------------------------------------------------------------------






14.
Southaven Power, LLC, Southaven Power Project, State Line and Tulane Road
Southaven, Mississippi, State of Mississippi Air Pollution Control Permit No.
0680-00095 issued April 25, 2000



15.
FAA Determination of No Hazard to Air Navigation No. 00-ASO-0941-OE, dated as of
March 16, 2000



16.
Southaven Power, LLC, DeSoto County, Acid Rain Certificate of Representation,
dated as of October 11, 2007



17.
FCC Radio License, WQFJ225 held by Southaven Power, LLC







--------------------------------------------------------------------------------






SCHEDULE 2.1(h)
EMISSIONS ALLOWANCES




All Emissions Allowances held in the name of Seven States Southaven, LLC
(Facility ID 55269) as of the Closing Date.






--------------------------------------------------------------------------------




SCHEDULE 2.1(i)
PREPAID ASSETS AND EXPENSES


1.    None.




--------------------------------------------------------------------------------






SCHEDULE 2.1(j)
FACILITY BOOKS AND RECORDS




1.    None






--------------------------------------------------------------------------------






SCHEDULE 2.2
EXCLUDED ASSETS


1.
All accumulated interest earned on the Accumulated Amortization Costs in the
Escrow Account shall remain with Seller.



2.
Seller’s right to indemnification by Buyer pursuant to Section 2 of the
Termination of Joint Ownership Agreement, dated August 9, 2013.



3.
Seller’s rights (i) to any payments from Buyer under Section 3.3(a) of the Lease
Agreement, and (ii) to indemnification by Buyer, in each case pursuant to
Section 2 of the Termination of Lease Agreement, dated August 9, 2013.







--------------------------------------------------------------------------------






SCHEDULE 4.3
CONSENTS AND APPROVALS




1.
Consent Agreement to Assignment of Parts Sharing Agreement, dated June 20, 2013,
by and among CGX Parts Company, Inc. (f/k/a Cogentrix Parts Company, Inc.);
Seven States Southaven, LLC; Tennessee Valley Authority; and Green Country
Energy, LLC.



2.
Consent to Assignment of Contract, dated June 3, 2013, between Tennessee Valley
Authority and General Electric International, Inc. (countersigned on June 11,
2013) relating to the Long Term Service Agreement, dated October 21, 2002, as
amended as of April 22, 2009 and November 21, 2009, between General Electric
International, Inc. Seven States Southaven, LLC and Tennessee Valley Authority.



3.
Consent to Assignment of Contracts, dated May 17, 2013, between Tennessee Valley
Authority and Texas Gas Transmission, LLC, f/k/a Texas Gas Transmission
Corporation (“Texas Gas”) (countersigned on June 4, 2013) relating to (i) the
Facility Letter Agreement between Texas Gas and Southaven Power, LLC
(“Southaven”), dated October 23, 2000, and the Amendment to Facility Letter
Agreement between Texas Gas and Cogentrix Energy, LLC, dated January 31, 2001,
(ii) License and Indemnity Agreement between Texas Gas and Southaven, dated
March 27, 2002, and (iii) the Gas Metering Agreement between Texas Gas and
Southaven, dated June 1, 2000.



4.
Notification of and Consent to Assignment of Contract, dated July 31, 2013, by
Seven States Southaven, LLC, Tennessee Valley Authority, and Entergy Services,
Inc. (countersigned on August 5, 2013) relating to the Amended and Restated
Interconnection and Operating Agreement, dated October 20, 2000, between
Southaven Power, LLC and Entergy Mississippi, Inc. - TVA Contract No. 00072832.











--------------------------------------------------------------------------------






SCHEDULE 4.4
LIENS


1.     None.








--------------------------------------------------------------------------------






SCHEDULE 4.6
TAX MATTERS


1.
None.





